 

Exhibit 10.2

 

Execution Version



 

GUARANTY AND SECURITY AGREEMENT

 

dated as of May 3, 2019

 

among

 

C-PAK Consumer Product Holdings LLC

and

C-PAK CONSUMER PRODUCT IP SPV LLC

collectively, jointly and severally, as the Borrowers, and each individually as
a Borrower,

 

C-Pak Consumer Product Holdings SPV I LLC,

as Holdings,

 

the other GRANTORS from time to time party hereto,

 

and

 

PINEY LAKE OPPORTUNITIES ECI MASTER FUND LP,

as the Collateral Agent

 

 

 

 

TABLE OF CONTENTS

 





SECTION 1. DEFINED TERMS 2 1.1. Definitions 2 1.2. Other Definitional Provisions
6       SECTION 2. Guaranty 7 2.1. Guaranty 7 2.2. Right of Contribution 8 2.3.
No Subrogation 9 2.4. Actions with Respect to Guaranteed Obligations 9 2.5.
Guaranty Absolute and Unconditional 10 2.6. Inability to Accelerate Loans 12
2.7. Acknowledgment of Waivers and Losses of Defenses 13 2.8. Reinstatement 13
2.9. Payments 14       SECTION 3. GRANT OF SECURITY INTEREST 14     SECTION 4.
REPRESENTATIONS AND WARRANTIES 16 4.1. [Reserved] 16 4.2. Other Representations
16 4.3. Title; No Other Liens 16 4.4. Perfected Priority Liens 17 4.5.
Perfection Certificate; Jurisdiction of Organization; Chief Executive Office 17
4.6. Farm Products 17 4.7. Investment Property 17 4.8. Receivables 19 4.9.
Contracts 19 4.10. Intellectual Property 19 4.11. Commercial Tort Claims 20
4.12. Inventory and Equipment; Books and Records 21 4.13. Instruments and
Tangible Chattel Paper 21       SECTION 5. COVENANTS 21 5.1. [Reserved] 21 5.2.
Delivery of Instruments and Chattel Paper 21 5.3. Maintenance of Perfected
Security Interest; Further Documentation 21 5.4. Changes in Locations, Name, etc
22 5.5. Investment Property 22 5.6. Receivables 24 5.7. Intellectual Property 25
5.8. Intellectual Property Filing 27 5.9. Commercial Tort Claims 27 5.10.
Collateral in the Possession of a Bailee 28 5.11. Electronic Chattel Paper 28

 



 i 

 

 

5.12. Letter-of-Credit Rights 28 5.13. [Reserved] 29 5.14. Insurance 29 5.15.
[Reserved] 29 5.16. [Reserved] 29 5.17. Further Assurances; Pledge of
Instruments 29 5.18. No Perfection 30       SECTION 6. REMEDIAL PROVISIONS 30
6.1. Certain Matters Relating to Receivables 30 6.2. Communications with
Obligors; Grantors Remain Liable 30 6.3. Pledged Stock 32 6.4. Proceeds To Be
Turned Over to Collateral Agent 34 6.5. Application of Proceeds 34 6.6. UCC and
Other Remedies 34 6.7. Sales of Pledged Stock 35 6.8. IP Licenses 35 6.9.
Waiver; Deficiency 36       SECTION 7. THE COLLATERAL AGENT 36 7.1. Collateral
Agent’s Appointment as Attorney-in-Fact, etc 36 7.2. Duty of Collateral Agent 38
7.3. Financing Statements 38 7.4. Authority of Collateral Agent 39       SECTION
8. MISCELLANEOUS 39 8.1. Amendments and Waivers 39 8.2. Notices 39 8.3. No
Waiver by Course of Conduct; Cumulative Remedies 39 8.4. Successors and Assigns
39 8.5. Set-Off 40 8.6. Counterparts 40 8.7. Severability 40 8.8. Section
Headings 40 8.9. Integration 40 8.10. GOVERNING LAW 41 8.11. Waiver 41 8.12.
Acknowledgements 41 8.13. Additional Grantors and Guarantors 41 8.14. Releases
of Guaranty and Liens 42 8.15. Subordination 42 8.16. Intercompany Debt
Subordination 43 8.17. WAIVER OF JURY TRIAL; DISPUTE RESOLUTION; JURISDICTION;
VENUE; SERVICE OF PROCESS 44 8.18. Marshaling 44 8.19. Intercreditor Agreement
44









 



 ii 

 



 

SCHEDULES

 

Schedule 1 Investment Property Schedule 2 Filings and other Actions Schedule 3
Capital Stock Schedule 4 Intellectual Property Schedule 5 Commercial Tort Claims
Schedule 6 Inventory and Equipment

 

ANNEXES

 

Annex I Form of Joinder and Assumption Agreement Annex II Form of Intellectual
Property Security Agreement Annex III Form of Issuer Control Agreement



 

 iii 

 

 

GUARANTY AND SECURITY AGREEMENT

 

GUARANTY AND SECURITY AGREEMENT dated as of May 3, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified, renewed or replaced
from time to time, this “Agreement”) among C-PAK Consumer Product Holdings LLC,
a Delaware limited liability company (“C-PAK”), C-PAK Consumer Product IP SPV
LLC (“C-PAK IP”, and collectively, jointly and severally with C-PAK, the
“Borrowers”, and each individually, a “Borrower”), C-PAK Consumer Product
Holdings SPV I LLC, a Delaware limited liability company (“Holdings” and
together with the Borrowers, the Subsidiaries of the Borrowers that are
Guarantors or become Guarantors, and any other Person that becomes a party
hereto as a grantor as provided herein, the “Grantors”) and Piney Lake
Opportunities ECI Master Fund LP (“Piney Lake”), as collateral agent for the
benefit of the Lenders and the other Secured Parties (in such capacity, together
with its successors and assigns in such capacity, the “Collateral Agent”).

 

Introductory Statement

 

WHEREAS, pursuant to the Loan Agreement dated as of May 3, 2019 (as amended,
restated, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Loan Agreement”) among the Borrowers, Holdings,
the other Guarantors from time to time party thereto, the Lenders from time to
time party thereto, Piney Lake, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”), and Piney Lake, as the Collateral Agent (the Collateral
Agent together with the Administrative Agent, each an “Agent” and collectively
the “Agents”), the Lenders have severally agreed to make Term Loans to the
Borrowers upon and subject to the terms and conditions set forth therein; and

 

WHEREAS, each Grantor (other than the Borrowers) has agreed to guarantee the
payment and performance of the Borrowers’ obligations and liabilities under the
Loan Agreement and the other Loan Documents as more fully set forth therein and
herein; and

 

WHEREAS, the Borrowers are a member of an affiliated group of companies that
includes each of the other Grantors, and each Guarantor either is a parent
company of a Borrower or is a Subsidiary of a Borrower; and

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the Term Loans and other financial accommodations extended under the
Loan Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Term Loans to the Borrowers under the Loan Agreement that the
Grantors shall have executed this Agreement and delivered this Agreement to the
Collateral Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, and to induce
the Agents and the Lenders to enter into the Loan Agreement, to induce the
Lenders to make their respective Term Loans to the Borrowers thereunder and
extend other financial accommodations to the Borrowers thereunder, and to induce
the Agents to act in their respective agency capacities thereunder, and
intending to be legally bound, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

 

 

 

 

SECTION 1. DEFINED TERMS

 

1.1. Definitions.

 

(a) Uppercase terms used but not otherwise defined herein have the meanings
given to them in the Loan Agreement. The following terms have the meanings given
to them in the UCC: Account, Certificated Security, Chattel Paper, Commercial
Tort Claim, Commodity Account, Commodity Contract, control, Document, Electronic
Chattel Paper, Farm Product, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Letter-of-Credit Right, Payment
Intangible, Securities Account, Securities Entitlement, Uncertificated Security
and Supporting Obligation. All other uppercase terms used herein but not
otherwise defined herein or in the Loan Agreement have the meanings given to
them in the UCC.

 

(b) The following terms have the following meanings:

 

“Administrative Agent” has the meaning given to such term in the Introductory
Statement hereto.

 

“Agent” and “Agents” have the respective meanings given to such terms in the
Introductory Statement hereto.

 

“Agreement” has the meaning given to such term in the preamble hereto.

 

“Assumption Agreement” means a Joinder and Assumption Agreement substantially in
the form attached hereto as Annex I, with such changes thereto to which the
Collateral Agent may agree in its reasonable discretion.

 

“Borrower” and “Borrowers” have the respective meanings given to such terms in
the preamble hereto.

 

“Collateral” has the meaning given to such term in Section 3 hereof.

 

“Collateral Account” means any Deposit Account subject to an Account Control
Agreement pursuant to Section 8.14 of the Loan Agreement (“Accounts; Control
Agreements”), that is established by the Collateral Agent as provided in Section
6.1 or Section 6.4 hereof.

 

“Collateral Agent” has the meaning given to such term in the preamble hereto.

 

“Copyright Licenses” means any agreement now or hereafter in effect, naming any
Grantor as licensor or licensee (including those listed in Schedule 4 hereto),
granting any right in, to or under any Copyright, including the grant of rights
to copy, publicly perform, display, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

 

 2 

 

 

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including those
listed in Schedule 4 hereto), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or any foreign
counterpart thereof (including those listed in Schedule 4 hereto), (b) the right
to obtain all extensions and renewals thereof, and (c) all income, royalties,
and proceeds at any time due or payable or asserted under or with respect to any
of the foregoing, including all rights to sue or recover at law or in equity for
any past, present or future infringement, misappropriation, violation or other
impairment thereof.

 

“Deposit Account” has the meaning given to such term in the UCC and, in any
event, includes any demand, time, savings, passbook or similar account
maintained with a depositary institution.

 

“Equipment” means (a) any “equipment”, as defined in Section 9-102(a)(33) of the
UCC, (b) all machinery, equipment, furnishings and Fixtures, and (c) any and all
additions, substitutions, and replacements of any of the foregoing, wherever
located, together with all attachments, components, parts, equipment, and
accessories installed thereon or affixed thereto (in each case, regardless of
whether characterized as equipment under the UCC).

 

“Excluded Property” means property that, but for any one or more of clauses (i)
through (x) of the last paragraph of Section 3 hereof, would constitute
Collateral.

 

“Fraudulent Transfer Laws” has the meaning given to such term in Section 2.1(c)
hereof.

 

“Grantor Insolvency Events” has the meaning given to such term in Section
8.16(a) hereof.

 

“Grantors” has the meaning given to such term in the preamble hereto.

 

“Guaranteed Obligations” has the meaning given to such term in Section 2.1(a)
hereof.

 

“Guarantors” means, collectively, Holdings and each other Grantor (other than
the Borrowers) in its capacity as a guarantor of the Guaranteed Obligations.

 

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors pursuant to Section 2 hereof.

 

“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including without limitation
the Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks, the Trademark Licenses, Internet Domain Names, Trade Secrets, and
all licenses and permits, registrations, franchises, corporate or other business
records, compositions, drawings, specifications, systems, designs, plans,
proposals and technical data and manuals, computer software (including object
code, source code and associated data and related documentation), goodwill,
indicia, business identifiers, inventions, formulas, processes and techniques,
production methods, research and development information, proprietary
information, know-how, and trade-secrets and, in each case, all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

 3 

 

 

“Intercompany Debt” means, with respect to each Grantor, all indebtedness,
liabilities, and other obligations of any other Grantor owing to such Grantor in
respect of any and all loans or advances made by such Grantor to such other
Grantor whether now existing or hereafter arising, and whether due or to become
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including all fees and all other amounts payable by any other
Grantor to such Grantor under or in connection with any documents or instruments
related thereto, and including all claims for contribution pursuant to Section
2.2 hereof.

 

“Intercompany Note” means any promissory note evidencing any Intercompany Debt.

 

“Internet Domain Names” means all rights, title and interests arising under any
law, in or relating to Internet domain names.

 

“Investment Property” means, collectively, (a) all “investment property”, as
defined in Section 9-102(a)(49) of the UCC, and (b) whether or not constituting
“investment property” as so defined, all Securities (all Certificated Securities
and Uncertificated Securities), Securities Accounts, Securities Entitlements,
Commodity Contracts, Commodity Accounts, Pledged Notes and Pledged Stock.

 

“IP License” means all agreements now or hereafter in effect, granting any
right, title or interest in, to or under any Intellectual Property, including
all Copyright Licenses, Patent Licenses, and Trademark Licenses.

 

“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form attached hereto as Annex III, among a Grantor, the Collateral Agent and
the relevant Issuer, in form and substance reasonably acceptable to such Grantor
and the Collateral Agent, pursuant to which control over any Uncertificated
Security of such Issuer issued or granted to, or held by, any Grantor is granted
to the Collateral Agent.

 

“Issuers” means, collectively, each issuer of any Investment Property.

 

“Loan Agreement” has the meaning given to such term in the Introductory
Statement hereto.

 

“Material Electronic Chattel Paper” has the meaning given to such term in
Section 5.11 hereof.

 

 4 

 

 

“Patent License” means all agreements now or hereafter in effect, providing for
the grant by or to any Grantor of any right to manufacture, use, sell, offer for
sale or import any invention covered in whole or in part by a Patent, including
any of the foregoing referred to in Schedule 4 hereto.

 

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including any of the foregoing referred to in
Schedule 4 hereto, (b) all applications for letters patent of the United States
or any other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 4 hereto, other
than registrations and applications that have been cancelled or abandoned, (c)
all rights to obtain any reissues or extensions of the foregoing, and (d) all
income, royalties, and proceeds at any time due or payable or asserted under or
with respect to any of the foregoing, including all rights to sue or recover at
law or in equity for any past, present or future infringement, misappropriation,
violation or other impairment thereof.

 

“Piney Lake” has the meaning given to such term in the preamble hereto.

 

“Pledged”, when used in connection with any type of asset, means, at any time,
an asset of such type that is included or required to be included (or that
creates rights that are included or required to be included) in the Collateral
at such time pursuant to the terms of this Agreement.

 

“Pledged Notes” means all promissory notes listed on Schedule 1 hereto, all
Intercompany Notes at any time issued to any Grantor, and all other promissory
notes issued to or held by any Grantor, in each case to the extent required to
be pledged pursuant to the Loan Agreement.

 

“Pledged Stock” means the shares of Capital Stock listed on Schedule 1 hereto
and all other shares, stock certificates, options, interests, units or rights of
any nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect
(other than any Capital Stock that is Excluded Property).

 

“Proceeds” means all “proceeds”, as defined in Section 9-102(a)(64) of the UCC,
and, in any event, includes all dividends and other income from the Investment
Property, collections thereon and distributions or payments with respect
thereto.

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

 

“Secured Obligations” means (a) in the case of each Borrower, the “Obligations”
as defined in the Loan Agreement, and (b) in the case of the Guarantors, the
Guaranteed Obligations.

 

 5 

 

 

“Termination Date” means the date on which the Term Loans and the other Secured
Obligations (other than Unasserted Contingent Obligations) shall have been paid
in full in cash in accordance with the terms of the Loan Agreement and the other
Loan Documents.

 

“Trade Secrets” means anything that would constitute a trade secret under
Applicable Law and information that derives independent economic value (actual
or potential) from not being generally known to and not being readily
ascertainable by proper means by a person able to obtain economic value from its
use or disclosure, and all other inventions (whether patentable or not),
industrial designs, discoveries, improvements, ideas, designs, models, formulae,
patterns, compilations, databases, data collections, drawings, blueprints, mask
works, devices, methods, techniques, processes, know-how, confidential
information, proprietary information, customer lists, software, and technical
information.

 

“Trademark License” means any agreement now or hereafter in effect, providing
for the grant by or to any Grantor of any right to use any Trademark, including
any of the foregoing referred to in Schedule 4 hereof.

 

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers (whether registered or
unregistered), and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, including any of the
foregoing referred to in Schedule 4 hereof, (b) the right to obtain all
extensions and renewals thereof, and (c) all income, royalties, and proceeds at
any time due or payable or asserted under or with respect to any of the
foregoing, including all rights to sue or recover at law or in equity for any
past, present or future infringement, misappropriation, dilution, violation or
other impairment thereof.

 

“Unasserted Contingent Obligations” means, at any time, Secured Obligations for
indemnifications, reimbursements, costs, damages and other liabilities in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment or indemnification (whether oral or written) has
been made as of such time.

 

1.2. Other Definitional Provisions.

 

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

 

 6 

 

 

SECTION 2. Guaranty

 

2.1. Guaranty.

 

(a) To induce the Lenders to make the Term Loans and extend other financial
accommodations to the Borrowers thereunder, and to induce each other Secured
Party to extend financial accommodations to or for the benefit of one or more
Grantors, each Guarantor hereby, jointly and severally, absolutely,
unconditionally and irrevocably, guarantees, as primary obligor and not merely
as surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance with any Loan Document, of all Obligations of each Borrower and of
the other Guarantors, whether existing on the date hereof or hereafter incurred,
created or arising and whether or not from time to time reduced or extinguished
or hereafter increased or incurred, whether or not recovery may be or hereafter
may become barred by any statute of limitations, and whether enforceable or
unenforceable as against any Borrower or any of the other Guarantors, now or
hereafter in effect, or due or to become due, including, without limitation, all
principal, interest (including interest accruing at the then applicable rate
provided in the Loan Agreement after the maturity thereof and interest accrued
or accruing at the then applicable rate provided in the Loan Agreement upon the
commencement or during the pendency of any Insolvency Proceeding, regardless of
whether such interest or a claim for post-filing or post-petition interest is
allowed or allowable in such Insolvency Proceeding), and any applicable
Prepayment Premium in respect of the Term Loans, and all other monetary
obligations of each Borrower and of the other Guarantors arising under, out of,
in respect of or in connection with the Loan Agreement, the Notes or any of the
other Loan Documents, including but not limited to fees, costs, expenses and
indemnities, in all cases whether primary or secondary, direct or indirect,
absolute or contingent, liquidated or unliquidated, due or to become due, or now
existing or hereafter incurred (collectively, the “Guaranteed Obligations”).

 

(b) Each Guarantor’s Guaranty hereunder constitutes a continuing guaranty of
payment and not of collection, and a debt of each Guarantor for its own account.
Accordingly, neither an Agent nor any of the other Secured Parties shall be
obligated or required before enforcing this Guaranty against any Guarantor, to:
(i) pursue any right or remedy any of them may have against any Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against any Borrower, any other Guarantor or any other Person in any court or
other tribunal; (ii) make any claim in a liquidation, bankruptcy or other
Insolvency Proceeding of or in respect of any Borrower, any other Guarantor or
any other Person; (iii) make demand of any Borrower, any other Guarantor or any
other Person; or (iv) enforce or seek to enforce or realize upon any collateral
security held by the Collateral Agent or any other Secured Party which may
secure any of the Guaranteed Obligations.

 

 7 

 

 

(c) Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount for which any Guarantor
shall be liable under this Guaranty shall not exceed the maximum amount for
which such Guarantor can be liable without rendering the obligations of such
Guarantor under this Guaranty or any other Loan Document, as it relates to such
Guarantor, subject to avoidance under Applicable Laws relating to fraudulent
conveyance or fraudulent transfer (including the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act, Section 548 of Title 11 of the United
States Code, and any applicable provisions of comparable Applicable Laws)
(collectively, the “Fraudulent Transfer Laws”). Any analysis of the provisions
of this Guaranty for purposes of the Fraudulent Transfer Laws shall take into
account the right of contribution established in Section 2.2 hereof and, for
purposes of such analysis, give effect to any discharge of intercompany debt as
a result of any payment made under this Guaranty. Notwithstanding the foregoing,
this Section 2.1(c) is intended solely to preserve the rights of the Collateral
Agent and the other Secured Parties hereunder to the maximum extent that would
not cause the obligations of any Guarantor hereunder to be subject to avoidance
under the Fraudulent Transfer Laws, and no Guarantor or any other Person shall
have any right or claim under this Section 2.1(c) or otherwise as against the
Collateral Agent or any other Secured Party that would not otherwise be
available to such Person under the Fraudulent Transfer Laws.

 

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guaranty or affecting the rights and remedies of any Secured
Party hereunder.

 

(e) This Guaranty shall remain in full force and effect until the Termination
Date occurs, notwithstanding that from time to time during the term of the Loan
Agreement no Guaranteed Obligations may be outstanding.

 

(f) No payment made by the Borrowers, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrowers, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder, and each Guarantor shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Guaranteed Obligations or any payment received or collected
from such Guarantor in respect of the Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the maximum liability of such Guarantor
hereunder until the Termination Date occurs.

 

2.2. Right of Contribution. Each Guarantor hereby agrees that, to the extent
that a Guarantor shall have paid any portion of the Guaranteed Obligations
exceeding the greater of (i) the amount of the value actually received by such
Guarantor and its Subsidiaries from the Term Loans and other Obligations and
(ii) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrowers) in the same proportion as such Guarantor’s net
worth on the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors on such date, then such Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
which has not paid its proportionate share of such payment. Each Guarantor’s
right of contribution shall be subject to the terms and conditions of Sections
2.1 and 2.3 hereof. The provisions of this Section 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to any Secured Party, and each
Guarantor shall remain liable to the Secured Parties for the full amount
guaranteed by such Guarantor hereunder. This Section 2.2 is for the benefit of
the Collateral Agent, the other Secured Parties, and the Guarantors, and may be
enforced by any one or more of them in accordance with the terms hereof.

 

 8 

 

 

2.3. No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Secured Party, no
Guarantor shall (a) be entitled to be subrogated to any of the rights of any
Secured Party against any Borrower or any other Guarantor or any collateral
security or guaranty or right of offset held by any Secured Party for the
payment of the Obligations, (b) seek or be entitled to seek any contribution or
reimbursement from any Borrower or any other Guarantor in respect of payments
made by such Guarantor under this Guaranty, or (c) assert any right, claim or
cause of action, including, without limitation, any claim of subrogation,
contribution or indemnification that such Guarantor has against any Borrower or
any other Loan Party, in all cases until the Termination Date occurs. If any
amount is paid to any Guarantor on account of such subrogation rights at any
time prior to the Termination Date, such amount shall be held by such Guarantor
in trust for the benefit of the Secured Parties, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Obligations, whether matured or unmatured, as the Collateral Agent
may determine in accordance with Sections 4.02(b) and 4.02(c) of the Loan
Agreement.

 

2.4. Actions with Respect to Guaranteed Obligations.

 

(a) Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Guaranteed Obligations continued, and the Guaranteed Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Loan Agreement and the other Loan Documents, and any
other documents executed and delivered in connection therewith may be amended,
amended and restated, supplemented or otherwise modified or terminated, in whole
or in part, as the Collateral Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Guaranteed Obligations or for this Guaranty or any property subject thereto.

 

(b) Without limiting the foregoing, the Collateral Agent or any Secured Party
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from any of its obligations
hereunder, take any and all actions described in Section 2.5 hereof and may
otherwise: (i) amend, modify, alter or supplement the terms of any of the
Guaranteed Obligations in accordance with the terms of the Loan Agreement or any
of the applicable Loan Documents, including, but not limited to, extending or
shortening the time of payment of any of the Guaranteed Obligations or changing
the interest rate that may accrue on any of the Guaranteed Obligations; (ii)
amend, modify, alter or supplement the Loan Agreement or any of the other Loan
Documents in accordance with the terms of the Loan Agreement or such other Loan
Documents; (iii) sell, exchange, release or otherwise deal with all, or any
part, of any collateral securing all or any portion of the Guaranteed
Obligations; (iv) release any other Loan Party or other Person liable in any
manner for the payment or collection of any or all of the Guaranteed
Obligations; (v) exercise, or refrain from exercising, any rights against any
Borrower, any other Guarantor or any other Person; and (vi) apply any sum, by
whomsoever paid or however realized, to the Guaranteed Obligations in accordance
with the terms of the Loan Agreement.

 

 9 

 

 

2.5. Guaranty Absolute and Unconditional.

 

(a) Each Guarantor, to the fullest extent permitted by Applicable Law, waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations, notice of or proof of reliance by any Secured Party upon this
Guaranty, and notice of acceptance of this Guaranty. The Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guaranty and all
dealings between the Borrowers and any of the Guarantors, on the one hand, and
the Secured Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guaranty.

 

(b) Each Guarantor, to the fullest extent permitted by Applicable Law, waives
diligence, presentment, protest, demand for payment, dishonor, and notice of
default or nonpayment to or upon any Borrower or any of the Guarantors with
respect to the Obligations, notice of any kind to which such Guarantor may be
entitled, and any other act or thing, or omission or delay to do any other act
or thing, which in any manner or to any extent might vary the risk of such
Guarantor or which otherwise might operate to discharge such Guarantor from any
of its Guaranteed Obligations.

 

(c) Each Guarantor waives, to the fullest extent permitted by Applicable Law,
any right such Guarantor may now have or hereafter acquire to revoke, rescind,
terminate or limit (except as expressly provided herein) this Guaranty or any of
its obligations hereunder.

 

(d) Each Guarantor understands and agrees that, to the fullest extent permitted
by Applicable Law, this Guaranty shall be construed as a continuing, absolute
and unconditional guarantee of payment without regard to (i) the validity or
enforceability of the Loan Agreement or any other Loan Document, any of the
Guaranteed Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (ii) any defense, set-off or counterclaim which may at any
time be available to or be asserted by each Borrower, any other Guarantor or any
other Person against any Secured Party (other than the defense of payment in
full), or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of such Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of each Borrower with
respect to any Obligations, or of such Guarantor under this Guaranty, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any
Borrower, any other Guarantor or any other Person or against any collateral
security or guaranty for the Guaranteed Obligations or any right of offset with
respect thereto, and any failure by any Secured Party to make any such demand,
to pursue such other rights or remedies or to collect any payments from any
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guaranty or to exercise any such right of offset, or any
release of any Borrower, any other Guarantor or any other Person or any such
collateral security, guaranty or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.

 

 10 

 

 

(e) Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the documents evidencing such
Guaranteed Obligations, regardless of any Applicable Law now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Collateral Agent or any other Secured Party with respect thereto. To the extent
permitted by Applicable Law, the liability of each Guarantor under this Guaranty
shall be absolute, irrevocable and unconditional in accordance with its terms
and shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof), and each Guarantor hereby irrevocably waives any defenses (other than,
in each case, the defense of payment in full) it may now have or hereafter
acquire in any way relating to, any or all of the following:

 

(i) (x) any change in the amount, interest rate, due date or other term of all
or any portion of the Guaranteed Obligations, (y) any change in the time, place
or manner of payment of all or any portion of the Guaranteed Obligations, or (z)
any amendment, release, consent to the departure from, or other indulgence with
respect to, or any waiver, renewal, extension, addition, or supplement to, or
deletion from, or any other action or inaction under or in respect of, the Loan
Agreement, any of the other Loan Documents or any other documents, instruments
or agreements relating to all or any portion of the Guaranteed Obligations or
any other instrument or agreement referred to therein or evidencing all or any
portion of the Guaranteed Obligations or any assignment or transfer of any of
the foregoing;

 

(ii) any lack of validity or enforceability of the Loan Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing all or any portion of the Guaranteed Obligations or any
assignment or transfer of any of the foregoing;

 

(iii) any furnishing to the Collateral Agent or any other Secured Party of any
security for all or any portion of the Guaranteed Obligations, or any sale,
exchange, release or surrender of, or realization on, any collateral securing
all or any portion of the Guaranteed Obligations unless resulting in the payment
in full of the Guaranteed Obligations;

 

(iv) any settlement or compromise of all or any portion of the Guaranteed
Obligations (unless resulting in payment in full of the Guaranteed Obligations),
any security therefor, or any liability of any other party with respect to all
or any portion of the Guaranteed Obligations, or any subordination of the
payment of all or any portion of the Guaranteed Obligations to the payment of
any other liability of any Borrower or any other Loan Party;

 

 11 

 

 

(v) any Insolvency Proceeding relating to such Guarantor, any Borrower, any
other Loan Party or any other Person, or any action taken with respect to this
Guaranty by any trustee or receiver, or by any court, in any such Insolvency
Proceeding;

 

(vi) any act or failure to act by any Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against any Borrower to recover payments made under this Guaranty;

 

(vii) any release, amendment or waiver of, or consent to any departure from, any
guaranty of all or any portion of the Guaranteed Obligations;

 

(viii) any pledge, exchange, release or non-perfection or impairment of any
security interest or other Lien on any Collateral or other collateral securing
in any way all or any portion of the Guaranteed Obligations;

 

(ix) any application of sums paid by any Borrower, any other Guarantor or any
other Person with respect to the liabilities of each Borrower to the Collateral
Agent or any other Secured Party, regardless of what liabilities of each
Borrower remain unpaid;

 

(x) any defect, limitation or insufficiency in the borrowing power of any
Borrower or any Guarantor or in the exercise thereof;

 

(xi) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect of this Agreement, the Loan Agreement or any other
Loan Document; or

 

(xii) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than the payment
in full in cash and performance in full of the Obligations (other than
Unasserted Contingent Obligations)), including the failure by Administrative
Agent or any Secured Party to provide copies of any notice delivered to any
Borrower or any Guarantor in accordance with the terms of any of the Loan
Documents.

 

2.6. Inability to Accelerate Loans. If any Agent or any other Secured Party is
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guaranteed Obligations by reason of any automatic stay or
otherwise, to the extent such demand or acceleration is permitted under the Loan
Agreement or another applicable Loan Document, the Agents and the other Secured
Parties shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
been permitted and occurred.

 

 12 

 

 

2.7. Acknowledgment of Waivers and Losses of Defenses.

 

(a) Each Guarantor acknowledges that certain provisions of this Guaranty operate
as waivers of rights that each Guarantor would otherwise have under Applicable
Law. Other provisions permit the Secured Parties to: (i) take actions that the
Secured Parties would otherwise not have a right to take; (ii) fail to take
actions that the Secured Parties would otherwise have an obligation to take; or
(iii) take actions that may prejudice the Guarantors’ rights and obligations
under this Guaranty and against the Borrowers. In the absence of these
provisions, each Guarantor might have defenses against its obligations under
this Guaranty. These defenses might permit each Guarantor to avoid some or all
of its obligations under this Guaranty.

 

(b) Each Guarantor intends by the waivers and other provisions of this Guaranty,
including the acknowledgment set forth in this Section 2.7, to be liable to the
greatest extent permitted by applicable law for all of the Guaranteed
Obligations and all other Obligations. Each Guarantor intends to have this
liability even if the terms of the Loan Documents change or if such Guarantor
does not have any rights against any Borrower.

 

(c) Each Guarantor acknowledges that: (i) it understands the seriousness of the
provisions of this Guaranty; (ii) it has had a full opportunity to consult with
counsel of its choice; and (iii) it has consulted with counsel of its choice or
has decided not to avail itself of that opportunity.

 

2.8. Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Guaranteed Obligations is rescinded
or must otherwise be reduced, restored or returned by any Secured Party (whether
as a “voidable preference”, “fraudulent conveyance”, “fraudulent transfer” or
otherwise) upon the commencement of, or otherwise in relation to, any Insolvency
Proceeding of or in respect of any Borrower or any other Loan Party, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer, official or designee for, any Borrower or any
Guarantor or any substantial part of the property of any Borrower or any
Guarantor, or otherwise, all as though such payments had not been made. In the
event that any payment, or any part thereof, of any of the Guaranteed
Obligations is rescinded or otherwise reduced, restored or returned by any
Secured Party, the Guaranteed Obligations shall be reinstated to the extent of
the payment so rescinded, reduced, restored or returned and shall be reduced
only by the amount paid and not so rescinded, reduced, restored or returned. If
claim is ever made on the Collateral Agent or any other Secured Party for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations, and the Collateral Agent or such other
Secured Party repays all or part of such amount by reason of (i) any judgment,
decree or order of any court or administrative body of competent jurisdiction or
(ii) any settlement or compromise of any such claim effected by the Collateral
Agent or such other Secured Party with any such claimant (including any Borrower
or a trustee in bankruptcy for such Borrower), then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding on such Guarantor notwithstanding any revocation hereof or the
cancellation of the Loan Agreement, any of the other Loan Documents or any other
instrument evidencing any liability of such Borrower, and such Guarantor shall
be and remain liable to the Collateral Agent or such other Secured Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Collateral Agent or such other Secured Party.

 

 13 

 

 

2.9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Collateral Agent in Dollars, without counterclaim, set-off, rights
of rescission or deduction, at the account specified in or pursuant to Section
4.03(c) of the Loan Agreement.

 

SECTION 3. GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges and collaterally assigns to the Collateral Agent for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent
for the benefit of the Secured Parties, a Lien on and a security interest in all
of such Grantor’s right, title and interest in and to all personal property and
other assets, whether now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, including without limitation all of the
following property of such Grantor, wherever located (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:

 

(a) all Accounts;

 

(b) all cash and cash equivalents;

 

(c) all Chattel Paper;

 

(d) all Deposit Accounts;

 

(e) all Documents;

 

(f) all Equipment;

 

(g) all Fixtures;

 

(h) all General Intangibles;

 

(i) all Instruments;

 

(j) all Intellectual Property;

 

(k) all Inventory;

 

(l) all Investment Property;

 

(m) all Letter-of-Credit Rights;

 

(n) all Supporting Obligations;

 

(o) all insurance policies of any kind maintained by any Grantor;

 

(p) all Goods and other property not otherwise described above (except for (i)
any property specifically excluded from any clause in this Section 3 and (ii)
any property specifically excluded from any defined term used in any clause of
this Section 3);

 

 14 

 

 

(q) all books and records pertaining to the Collateral;

 

(r) all Commercial Tort Claims listed on Schedule 5 hereto or described in any
notice sent pursuant to Section 5.9 hereof; and

 

(s) to the extent not otherwise included, all Proceeds, Payment Intangibles,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guaranties given by any Person with respect to any of
the foregoing.

 

Notwithstanding the foregoing, neither the “Collateral” nor any defined term
comprising any portion of the Collateral shall include, and no rights, Liens or
security interests shall be granted to Collateral Agent in, any of the
following: (i) leasehold interests; (ii) motor vehicles and other assets subject
to certificates of title; (iii) Letter-of-Credit Rights with a value of less
than $100,000 in each case or $250,000 in the aggregate; (iv) Commercial Tort
Claims with a value of less than $150,000 in each case or $350,000 in the
aggregate; (v) Excluded Deposit Accounts; (vi) any fee-owned Real Property with
a fair market value of less than $500,000 (provided that all such Real Property
has a fair market value of less than $1,000,000 in the aggregate; excluding the
properties listed on Schedule 8.13 of the Loan Agreement); (vii) any rights or
interests (other than any Proceeds and Receivables thereof unless such Proceeds
and Receivables would otherwise be excluded from Collateral pursuant to the
terms of this paragraph) in any lease, license, contract, or agreement, as such
or the assets subject thereto if under the terms of such lease, license,
contract, or agreement, or Applicable Law with respect thereto, the valid grant
of a Lien therein or in such assets to the Collateral Agent is prohibited and
such prohibition has not been or is not waived or the consent of the other party
to such lease, license, contract, or agreement or any applicable Governmental
Authority has not been or is not otherwise obtained or under Applicable Law such
prohibition cannot be waived; (viii) any lease, license or other agreement or
any property subject to a purchase money security interest or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
(other than any Borrower or any other Grantor) after giving effect to the
applicable anti-assignment provisions of the UCC, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition, other
than proceeds and receivables thereof; (ix) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law; and (x) more than sixty-six and two thirds percent (66
2/3%) of the Voting Stock of any Foreign Subsidiary that is a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code directly
held by any Grantor; provided, however, the foregoing exclusions contained in
clauses (vii), (viii) and (ix) shall in no way be construed (1) to apply if any
such prohibition would be rendered ineffective under the UCC (including Sections
9-406, 9-407 and 9-408 thereof) or other Applicable Law (including the
Bankruptcy Code) or principles of equity, (2) so as to limit, impair or
otherwise affect the Collateral Agent’s unconditional continuing Liens upon any
rights or interests of any Grantor in or to the Proceeds thereof (including
proceeds from the sale, license, lease or other disposition thereof), including
monies due or to become due under any such lease, license, contract, or
agreement (including any Accounts or other Receivables) unless such Proceeds or
other amounts would otherwise be excluded from Collateral pursuant to the terms
of this paragraph or (3) to apply at such time as the condition causing such
prohibition shall be remedied and, to the extent severable, the Collateral shall
include any portion of such lease, license, contract or other agreement or
property subject thereto that does not result in such prohibition.

 

 15 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into the Loan Agreement and to
induce the Lenders to make their respective Term Loans to the Borrowers
thereunder and extend other financial accommodations to the Borrowers
thereunder, each Grantor hereby represents and warrants to each Secured Party
that:

 

4.1. [Reserved].

 

4.2. Other Representations.

 

(a) Each Guarantor has knowledge of each other Loan Party’s financial condition
and affairs and has adequate means to obtain from each other Loan Party, on an
ongoing basis, information relating thereto and to such Loan Party’s ability to
pay and perform its Obligations, and agrees to assume the responsibility for
keeping, and to keep, so informed until the Termination Date. Each Guarantor
acknowledges and agrees that the Secured Parties shall have no obligation to
investigate the financial condition or affairs of any other Loan Party for the
benefit of such Guarantor nor to advise such Guarantor of any fact respecting,
or any change in, the financial condition or affairs of any other Loan Party
that might become known to any Secured Party at any time, whether or not such
Secured Party knows or believes or has reason to know or believe that any such
fact or change is unknown to such Guarantor, or might (or does) materially
increase the risk of such Guarantor as guarantor, or might (or would) affect the
willingness of such Guarantor to continue as a guarantor of the Guaranteed
Obligations.

 

(b) It is in the interest of each Guarantor to execute this Agreement and
provide the Guaranty inasmuch as such Guarantor will derive direct and indirect
benefits from the Term Loans and other financial accommodations extended to the
Borrowers by the Secured Parties pursuant to the Loan Documents, and each
Guarantor agrees that the Secured Parties are relying on this representation in
agreeing to make Term Loans and extend other financial accommodations to the
Borrowers thereunder.

 

4.3. Title; No Other Liens. Such Grantor has title to, and good and valid rights
to, the Collateral of such Grantor. Except for Permitted Liens, such Grantor
owns each such item of Collateral free and clear of any and all Liens. No
financing statement or other public notice or record of a Lien with respect to
all or any part of the Collateral, in each case, which has been authorized by
any Grantor and subject to Section 4.4 below, is on file or of record in any
public office, except such as have been filed in favor of the Collateral Agent,
for the benefit of the Secured Parties, pursuant to this Agreement, such as are
expressly permitted by the terms of the Loan Agreement or such filings for which
termination statements have been delivered to the Collateral Agent. Except as
otherwise permitted by the Loan Agreement or this Agreement, no Collateral owned
by any Grantor will be in the possession or under the control of any other
Person having a claim thereto or security interest therein except as permitted
by the terms of the Loan Agreement and the Intercreditor Agreement (to the
extent the Intercreditor Agreement exists); provided, however, that any Grantor
may, in the ordinary course of its business, grant non-exclusive licenses to
third parties to use Intellectual Property owned or developed by a Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property.

 

 16 

 

 

4.4. Perfected Priority Liens. Upon completion of the filings and other actions
specified on Schedule 2 hereto (which, in the case of all filings and other
documents referred to on Schedule 2 hereto, have been delivered to the
Collateral Agent in completed and duly executed form), the security interests
granted pursuant to this Agreement will constitute valid and perfected security
interests in substantially all of the Collateral in favor of the Collateral
Agent, for the benefit of the Secured Parties, as collateral security for the
Secured Obligations, enforceable in accordance with the terms hereof against all
creditors of each Grantor and any Persons purporting to purchase any Collateral
from any Grantor and are prior to all other Liens on the Collateral, except for,
solely with respect to (a) Collateral that does not constitute Pledged Stock,
Permitted Liens which, pursuant to the terms of the Loan Agreement, are
permitted to have priority over Collateral Agent’s Liens thereon as collateral
security for the Secured Obligations and (b) Permitted Liens pursuant to Section
9.02(b) of the Loan Agreement.

 

4.5. Perfection Certificate; Jurisdiction of Organization; Chief Executive
Office. Each Grantor has previously delivered to the Collateral Agent a
Perfection Certificate signed by such Grantor. Each Grantor represents and
warrants to the Secured Parties as follows: (a) such Grantor’s exact legal name
is that indicated on the Perfection Certificate and on the signature page
hereof; (b) such Grantor is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth such Grantor’s organizational identification
number or accurately states that such Grantor has no organizational
identification number; (d) the Perfection Certificate accurately sets forth such
Grantor’s place of business or, if such Grantor has more than one place of
business, its chief executive office, as well as such Grantor’s mailing address,
if different; and (e) all other information set forth on the Perfection
Certificate pertaining to such Grantor is accurate and complete. Each Grantor
has furnished to the Collateral Agent a certified charter, certificate of
incorporation, certificate of formation or other organization document and a
good standing certificate from its jurisdiction of organization as of a recent
date.

 

4.6. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

 

4.7. Investment Property.

 

(a) Schedule 3 hereto sets forth all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by a Grantor. The shares of
Pledged Stock (x) constituting Excluded Property or (y) pledged by such Grantor
hereunder together constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer owned by such Grantor.

 

(b) All the shares of the Pledged Stock (including shares of Capital Stock in
respect of which such Grantor owns a Security Entitlement) issued by any
Subsidiary of any Grantor have been duly authorized and duly and validly issued
and are fully paid and non-assessable. None of the Pledged Stock that is Capital
Stock of or issued by a partnership or limited liability company is subject to
any capital call or other additional capital requirements.

 

 17 

 

 

(c) To the knowledge of the Grantors, each of the Pledged Notes issued to or
held by any Grantor constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).

 

(d) Such Grantor is the record and beneficial owner of, and has good and valid
title to, the Investment Property pledged by it hereunder, free and clear of,
and prior to, all other Liens on such Collateral except, (i) other than in the
case of Pledged Stock, for Permitted Liens which, pursuant to the terms of the
Loan Agreement, are expressly permitted to have priority over Collateral Agent’s
Liens thereon to secure the Secured Obligations and (ii) Permitted Liens
pursuant to Section 9.02(b) of the Loan Agreement.

 

(e) Such Grantor is not and will not become a party to or otherwise bound by any
agreement (except the Loan Documents and any Revolving Loan Documents),
including any stockholders agreement, limited partnership agreement or limited
liability company operating agreement, which restricts in any manner the rights
of any present or future holder of any Pledged Stock with respect thereto, or
restricts, limits or requires notice of the right of the Collateral Agent to
foreclose upon, or exercise any voting rights or other right or remedy hereunder
with respect to, any Pledged Stock. None of the Pledged Stock is subject to any
option, call, warrant, purchase right, preemptive right, right of first refusal
or similar contractual or other right or restriction of any Person (other than
laws affecting the transfer of securities generally).

 

(f) There is no agreement of or among any owners of any Grantor or Issuer, nor
any provision in the Organization Documents of any Grantor or Issuer, requiring
any vote or consent of any holders of Capital Stock of any Grantor or Issuer, as
applicable, or of any other Person to authorize or permit the creation of a Lien
and security interest in favor of the Collateral Agent (on behalf of the Secured
Parties) in the Pledged Stock or other Capital Stock of such Grantor, except as
have already been obtained or are adequately provided pursuant to this
Agreement.

 

(g) None of the Pledged Stock (i) issued by an Issuer that is not a corporation
either (x) is, or is of a type, dealt in or traded on a securities exchange or a
securities market or (y) is a medium for investment and by its terms provides
that it is a “security” subject to Article 8 of the Uniform Commercial Code of
any jurisdiction, unless certificates evidencing such Pledged Stock have been
delivered to the Collateral Agent, (ii) is an Investment Company Security or
(iii) has a value in excess of $150,000 and is held in a Securities Account not
subject to an Account Control Agreement.

 

(h) All of the Pledged Stock either (i) is issued by a corporation, is
represented by a security certificate, and constitutes a “security” subject to
Article 8 of the UCC, or (ii) is issued by an Issuer that is not a corporation
and either (x) (1) is (and is identified on Schedule 3 hereto as being)
“uncertificated” or (2) such Issuer’s Organization Documents do not provide that
such Pledged Stock is a “security” for purposes of Article 8 of the UCC or (y)
is represented by a security certificate, and constitutes a “security” subject
to Article 8 of the UCC. All of the Pledged Stock other than the Pledged Stock
referred to in sub-clause (i) or (ii)(y) of this Section 4.7(h) constitutes
General Intangibles and does not constitute “securities” subject to Article 8 of
the Uniform Commercial Code of any jurisdiction.

 

 18 

 

 

(i) Other than (i) Excluded Property and (ii) the Pledged Stock delivered to or
in which a Lien is granted to the Collateral Agent in accordance with the terms
of this Agreement, such Grantor does not hold, own or have any interest in any
Certificated Securities, Uncertificated Securities or Commodity Contracts other
than those maintained in Securities Accounts or Commodity Accounts listed on
Schedule 7.26 to the Loan Agreement.

 

4.8. Receivables.

 

(a) No amount in excess of $250,000 payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent.

 

(b) The amounts represented by such Grantor to the Secured Parties from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate in all material respects.

 

(c) None of the Receivables in excess of $75,000 individually or $250,000 in the
aggregate (collectively, “Material Receivables”) are owed to such Grantor by
obligors that are Governmental Authorities.

 

(d) Each Receivable is: (i) a bona fide, valid and legally enforceable
indebtedness of the obligor thereunder in accordance with its terms, arising out
of or in connection with the sale, lease or performance of goods or services by
the applicable Grantor, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law); and (ii)
subject to no material offsets, discounts, counterclaims, contra accounts or any
other defense of any kind and character, other than warranties and discounts
customarily given by the Grantors in the ordinary course of business consistent
with customary business practice and other than warranties or refunds provided
by Applicable Law, in each case except as would not have a material adverse
effect on the value of all Receivables taken as a whole.

 

4.9. Contracts. No amount in excess of $250,000 payable to such Grantor under or
in connection with any contract is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent.

 

4.10. Intellectual Property.

 

(a) Schedule 4 hereto lists all items of registered Intellectual Property and
all applications for registered Intellectual Property owned by such Grantor,
including for each of the foregoing items (i) the owner, (ii) the title, (iii)
the jurisdiction in which the item has been registered or for which an
application for registration has been filed, and (iv) as applicable, the
registration number and registration date or the application number and filing
date.

 

 19 

 

 

(b) All Intellectual Property material to the business of such Grantor described
on Schedule 4 hereto is valid, subsisting, unexpired and enforceable, has not
been abandoned and to the knowledge of any Grantor does not infringe the
intellectual property rights of any other Person.

 

(c) Except as set forth in Schedule 4 hereto, no Intellectual Property is the
subject of any licensing or franchise agreement pursuant to which such Grantor
is the licensor or franchisor.

 

(d) No holding, decision or judgment has been rendered by any Governmental
Authority which would, in any material respect, limit, cancel or question the
validity of, or such Grantor’s rights in, any Intellectual Property material to
the conduct of any Grantor’s business.

 

(e) No action, suit, claim, demand, order or proceeding is pending, or, to the
knowledge of such Grantor, threatened in writing, (i) seeking, in any material
respect, to limit, cancel or question the validity of any Intellectual Property
material to the conduct of any Grantor’s business, or such Grantor’s ownership
interest therein (other than office actions issued in the ordinary course of
prosecution of any pending applications for Patents or applications for
registration of other Intellectual Property), or (ii) which, if adversely
determined, is reasonably likely to have a material adverse effect on any
Intellectual Property material to the conduct of any Grantor’s business.

 

(f) To such Grantor’s knowledge, no Person has been or is infringing,
misappropriating, or diluting any Intellectual Property material to the conduct
of any Grantor’s business owned by such Grantor.

 

(g) Such Grantor, and to such Grantor’s knowledge each other party thereto, is
not in material breach or default of any material IP License, and no breach or
default of any such IP License shall be caused by the consummation of the
Transactions.

 

4.11. Commercial Tort Claims.

 

(a) No Grantor has rights in any Commercial Tort Claim for an amount in excess
of $150,000 with respect to any one claim or in excess of $350,000 for all such
claims, in each case except as set forth on Schedule 5 hereto.

 

(b) Upon the granting to the Collateral Agent of a security interest in any
Commercial Tort Claim pursuant to Section 3 hereof or Section 5.9 hereof, such
security interest will constitute a valid and perfected security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
Collateral for the Secured Obligations, enforceable in accordance with the terms
hereof against all creditors of such Grantor and any Persons purporting to
purchase such Collateral from such Grantor, which security interest shall be
prior to all other Liens on such Collateral except for Permitted Liens which,
pursuant to the terms of the Loan Agreement, are expressly permitted to have
priority over the Collateral Agent’s Liens thereon.

 

 20 

 

 

4.12. Inventory and Equipment; Books and Records. As of the Closing Date, the
Inventory and the Equipment (including for the avoidance of doubt, and without
limitation, any primary servers, or any other systems necessary to operate the
business) of each Grantor (other than Inventory or Equipment in transit in the
ordinary course of business) and books and records concerning the Collateral are
kept at the locations listed on Schedule 6 hereto.

 

4.13. Instruments and Tangible Chattel Paper. No amounts payable under or in
connection with any of the Collateral required to be delivered to Collateral
Agent hereby are evidenced by any Intercompany Notes, Instruments or Tangible
Chattel Paper other than Intercompany Notes, Instruments and Tangible Chattel
Paper listed on Schedule 1 hereto (other than promissory notes issued in
connection with extensions of trade credit in the ordinary course of business).
Each Intercompany Note, each Instrument and each item of Tangible Chattel Paper
owned by a Grantor and required to be delivered to the Collateral Agent from
time to time pursuant to Section 5.2 hereof has been properly endorsed, assigned
and delivered to the Collateral Agent and, if necessary, is accompanied by an
instrument of transfer or assignment duly executed in blank.

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Termination Date:

 

5.1. [Reserved].

 

5.2. Delivery of Instruments and Chattel Paper. Without limiting Section 5.5
hereof, if any amount in excess of 250,000 in the aggregate for all such
Collateral, payable under or in connection with any of the Collateral, shall be
or become evidenced by any Instrument, Certificated Security or Chattel Paper,
such Instrument, Certificated Security or Chattel Paper shall promptly, and in
any event within five (5) Business Days of such Collateral arising, being
acquired or being so evidenced, be delivered to the Collateral Agent, together
with such endorsements, notations and applicable transfer instruments with
respect thereto, in each case as the Collateral Agent may reasonably request,
duly endorsed in a manner satisfactory to the Collateral Agent, to be held in
trust for the benefit of the Secured Parties, as Collateral under this
Agreement.

 

5.3. Maintenance of Perfected Security Interest; Further Documentation.

 

(a) Such Grantor shall maintain the security interest in the Collateral created
by this Agreement as a perfected security interest to the extent required hereby
having at least the priority described in Section 4.4 hereof, and shall defend
such security interest against the claims and demands of all Persons whomsoever
(other than holders of Permitted Liens).

 

(b) Such Grantor shall furnish to the Collateral Agent and the other Secured
Parties from time to time statements and schedules further identifying and
describing such Grantor’s Collateral and such other reports in connection with
such Grantor’s Collateral as the Collateral Agent may reasonably request, all in
reasonable detail and in form and substance reasonably satisfactory to the
Collateral Agent.

 

 21 

 

 

(c) At any time and from time to time, upon the written request of the
Collateral Agent and at the sole expense of such Grantor, such Grantor will
promptly, and in any event within five (5) Business Days, duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Collateral Agent may reasonably request (and which do not
contravene the express terms of this Agreement) for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby, and
(ii) without limitation of Section 5.5(c) hereof, in the case of Investment
Property, Deposit Accounts (other than Excluded Deposit Accounts), Securities
Entitlements, Letter-of-Credit Rights and any other relevant Collateral, taking
any actions necessary to enable the Collateral Agent to obtain “control” (within
the meaning of the UCC) with respect thereto.

 

(d) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clauses (vii) and (viii) of the definition of
“Excluded Property”, if reasonably requested by Collateral Agent, such Grantor
shall use its commercially reasonable efforts to obtain any required consents
from any Person with respect to any material permit or license or any Material
Contract with such Person entered into by such Grantor that requires such
consent as a condition to the creation by such Grantor of a Lien on any right,
title or interest in such permit, license, lease, contract or agreement.

 

5.4. Changes in Locations, Name, etc. Such Grantor will not:

 

(a) without five (5) Business Days’ prior written notice to Collateral Agent,
change the location of its chief executive office or sole place of business from
that referred to in Section 4.5 hereof;

 

(b) except as permitted by Section 9.12 of the Loan Agreement, change its legal
name, jurisdiction of organization, type of organization, organizational
identification number, identity or corporate structure; or

 

(c) without the prior written consent of Collateral Agent, permit any Inventory
or Equipment (excluding Inventory or Equipment in transit in the ordinary course
of business) and books and records concerning the Collateral to be kept at a
location other than those listed on Schedule 6 hereto.

 

5.5. Investment Property.

 

(a) If such Grantor shall become entitled to receive or shall receive any
certificate in respect of any Pledged Stock (including any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization of such Pledged Stock), option or rights in
respect of any Pledged Stock, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Secured Parties, hold the same in trust for the benefit of the Secured Parties
and, within five (5) Business Days of such receipt, deliver the same forthwith
to the Collateral Agent in the exact form received, duly endorsed by such
Grantor to the Collateral Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor and
otherwise in form and substance satisfactory to Collateral Agent, to be held by
the Collateral Agent as additional Collateral under this Agreement. In case any
distribution shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property in
a manner which is not otherwise permitted by the Loan Agreement, the property so
distributed shall be delivered to the Collateral Agent within five (5) Business
Days of receipt by a Grantor, to be held by the Collateral Agent as additional
Collateral under this Agreement.

 

 22 

 

 

(b) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5.5(a) hereof with
respect to the Investment Property issued by it, and (iii) the terms of Sections
6.3(b) and 6.7 hereof shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(b) hereof with
respect to the Investment Property issued by it.

 

(c) On the Closing Date or, if applicable, the date on which it signs, executes
and delivers an Assumption Agreement, such Grantor will duly execute (and cause
the relevant Issuer to duly execute) an Issuer Control Agreement in respect of
each Pledged Uncertificated Security then owned by such Grantor, and shall
deliver such Issuer Control Agreement to the Collateral Agent for
counter-execution. Thereafter, whenever such Grantor acquires any other Pledged
Uncertificated Security constituting Capital Stock in a Subsidiary, such Grantor
will promptly, and in any event within five (5) Business Days after acquiring
such Pledged Uncertificated Security, duly execute (and cause the relevant
Issuer to duly execute) an Issuer Control Agreement in respect of such Pledged
Uncertificated Security and deliver such Issuer Control Agreement to the
Collateral Agent for counter-execution.

 

(d) Unless an Event of Default shall have occurred and be continuing (and during
an Event of Default, as permitted under Section 9.06(b) the Loan Agreement),
each Grantor shall be permitted to receive dividends and other distributions in
respect of the Pledged Stock and all payments made in respect of the Pledged
Notes, to the extent permitted by the Loan Agreement, and to exercise all
voting, corporate, consensual and other rights and privileges with respect to
the Investment Property; provided, that no vote shall be cast or corporate or
other consensual right exercised or other action taken which, in the Collateral
Agent’s reasonable discretion, would violate any provision of the Loan
Agreement, this Agreement or any other Loan Document.

 

(e) Without the prior written consent of the Collateral Agent, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to issue
any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer (except as
otherwise permitted by the Loan Agreement), (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Loan Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement, as otherwise
permitted by the Loan Agreement or Liens arising by operation of law or (iv)
enter into any agreement or undertaking restricting the right or ability of such
Grantor or the Collateral Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof other than agreements expressly
permitted under the Loan Agreement.

 

 23 

 

 

(f) To the extent required by any Organization Document or Applicable Law, such
Grantor hereby consents to the pledge of the Pledged Stock by each other Grantor
pursuant to the terms hereof and, upon the occurrence and during the continuance
of an Event of Default, to the transfer of such Pledged Stock to the Collateral
Agent or its nominee and to the substitution of the Collateral Agent or its
nominee as a substituted partner, member or other equity holder in any
applicable partnership, limited liability company or other entity, with all the
rights, powers and duties of a general partner, limited partner, member or other
equity holder, as applicable, and such Grantor shall cause each relevant Issuer
to promptly execute and deliver to the Collateral Agent an acknowledgment of
this Agreement in form and substance reasonably satisfactory to the Collateral
Agent.

 

5.6. Receivables.

 

(a) Other than as expressly permitted by the Loan Agreement or in the ordinary
course of business consistent with its past practice, such Grantor will not (i)
grant any extension of the time of payment of any Material Receivable, (ii)
compromise or settle any Material Receivable for less than the full amount
thereof, (iii) rescind or cancel any obligations evidenced by any Material
Receivable or otherwise release, wholly or partially, any Person liable for the
payment of any Material Receivable, (iv) allow any credit or discount whatsoever
on any Material Receivable, or (v) amend, supplement or modify any Material
Receivable in any manner that could adversely affect the value thereof; provided
that none of such actions may be taken by such Grantor upon the occurrence and
during the continuance of an Event of Default. The Collateral Agent hereby
authorizes each Grantor to collect such Grantor’s Receivables; provided that the
Collateral Agent may curtail or terminate such authority at any time after the
occurrence and during the continuance of an Event of Default.

 

(b) Such Grantor shall keep and maintain at its own cost and expense complete
records of each Receivable of such Grantor, with at least such specificity and
in a manner at least as comprehensive and detailed as is prudent and customary
for businesses engaged in such Grantor’s industry and of similar size as such
Grantor, including records of all payments received, all credits granted
thereon, all merchandise returned, and all other documentation relating thereto.
Upon the Collateral Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, and at such Grantor’s sole cost
and expense, such Grantor shall deliver to the Collateral Agent or its designee
all tangible evidence of any Receivables, including all documents evidencing
Receivables and any books and records relating thereto (copies of which evidence
and books and records may be retained by such Grantor).

 

 24 

 

 

(c) Upon the occurrence and during the continuance of an Event of Default, at
the request of the Collateral Agent and in form and manner reasonably
satisfactory to the Collateral Agent, such Grantor shall legend the Receivables
and the other books, records and documents of such Grantor evidencing or
pertaining to the Receivables with a reference to the fact that the Receivables
have been collaterally assigned to the Collateral Agent for the benefit of the
Secured Parties and that the Collateral Agent has a security interest therein.

 

(d) Such Grantor shall cause to be collected from the obligor of each Material
Receivable, as and when due, any and all amounts owing under or on account of
such Receivable, and apply forthwith upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Receivable, except that such
Grantor may, with respect to any Receivable, allow in the ordinary course of
business (i) a refund or credit due as a result of returned or damaged or
defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable under
the circumstances, all in accordance with such Grantor’s ordinary course of
business consistent with its collection practices as in effect from time to
time. The costs and expenses of collection, whether incurred by such Grantor,
the Collateral Agent or any other Secured Party, shall be paid by the Grantors.

 

(e) Such Grantor shall promptly inform the Collateral Agent in writing of any
disputes with any obligor under any Receivable and of any claimed offset and
counterclaim in respect of any Receivable that may be asserted with respect
thereto involving, in each case, $250,000 or more, where such Grantor reasonably
believes that the likelihood of payment by such account debtor is materially
impaired, indicating in detail the reason for the dispute, all claims relating
thereto and the amount in controversy.

 

5.7. Intellectual Property. With respect to each item of Intellectual Property
that is material to the conduct of such Grantor’s business:

 

(a) With respect to each such Trademark, such Grantor (either itself or through
licensees) will (i) continue to use each such Trademark on each and every
trademarked class of goods applicable to its then current lines of products and
services as reflected in its current catalogs, brochures, price lists and other
sales materials in order to maintain such Trademark in full force and effect
free from any claim of abandonment for non-use, (ii) maintain in all material
respects the quality of products and services offered under each such Trademark,
(iii) use each such Trademark with the appropriate notice of registration and
all other notices and legends in compliance with Applicable Laws, (iv) not adopt
or use any mark which is confusingly similar or a colorable imitation of any
such Trademark unless the Collateral Agent, for the benefit of the Secured
Parties, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (v) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.

 

(b) Such Grantor (either itself or through licensees) will not do any act, or
knowingly or negligently omit to do any act, whereby any such Patent may become
forfeited, invalidated, abandoned or dedicated to the public (other than at the
end of its applicable statutory term).

 

 25 

 

 

(c) Such Grantor (either itself or through licensees) (i) will employ each such
Copyright, and (ii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any such
Copyright may become invalidated or otherwise materially impaired. Such Grantor
will not (either itself or through licensees) do any act whereby any such
Copyright may fall into the public domain (other than at the end of its
applicable statutory term).

 

(d) Such Grantor (either itself or through licensees) will not do any act that
knowingly infringes the intellectual property rights or otherwise violates any
other rights or privileges of any other Person.

 

(e) Such Grantor will take all reasonably necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of such
Intellectual Property, including timely filing of applications for renewal,
affidavits of use and affidavits of incontestability and payment of all
applicable maintenance fees.

 

(f) Such Grantor shall take the actions reasonably necessary to protect the
confidentiality of such Intellectual Property and its rights therein, including
(i) protecting the secrecy and confidentiality of its confidential information
and Trade Secrets upon commercially reasonable terms, (ii) taking actions
reasonably necessary to ensure that no Trade Secret falls or has fallen into the
public domain and (iii) initiating and pursuing opposition, interference and
cancelation proceedings against all applicable Persons to the extent deemed
appropriate in Grantors’ reasonable business judgment.

 

(g) Such Grantor shall execute and deliver to the Collateral Agent in form and
substance reasonably acceptable to the Collateral Agent and suitable for filing
in the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, short-form intellectual property security agreements in the
form attached hereto as Annex II for all Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks and Trademark Licenses of such Grantor.

 

(h) Such Grantor will promptly, and in any event within five (5) Business Days,
notify the Collateral Agent in writing if such Grantor knows, or has reason to
know, that any application or registration relating to any of such Grantor’s
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any materially adverse determination (including, without
limitation, the institution of, or any such determination in, any adversarial
proceeding with a third party in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any of such Grantor’s
Intellectual Property or such Grantor’s right to register such Intellectual
Property or to own and maintain such Intellectual Property. In the event that
such Grantor knows that any of such Grantor’s Intellectual Property has been
infringed, misappropriated or diluted by a third party, such Grantor shall take
such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.

 

 26 

 

 

(i) Such Grantor shall use commercially reasonable efforts so as not to permit
the inclusion in any IP License to which it becomes a party of any provision
that could in any way impair or prevent the creation of a security interest in,
or the collateral assignment of, such Grantor’s rights and interests in such
Intellectual Property.

 

(j) Notwithstanding anything to the contrary contained in this Section 5.7,
nothing herein contained shall prohibit any Grantor from causing or permitting
expiration, abandonment or invalidation of any Intellectual Property or failing
to renew, abandoning or permitting to expire any applications or registrations
for any of the Intellectual Property if, in such Grantor’s reasonable good faith
judgment, such Intellectual Property, applications or registrations (as
applicable) are no longer useful in the conduct of such Grantor’s business.

 

5.8. Intellectual Property Filing. Whenever such Grantor, either by itself or
through any agent, employee, licensee or designee, files an application for the
registration of any Intellectual Property with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, such Grantor
shall notify the Collateral Agent in writing of such filing within five (5)
Business Days of such filing; provided, that, upon receipt from the United
States Copyright Office of notice of registration of any such Copyright(s), such
Grantor shall promptly (but in no event later than five (5) Business Days
following such receipt) notify the Collateral Agent in writing of such
registration by delivering, or causing to be delivered to the Collateral Agent,
documentation sufficient for the Collateral Agent to perfect the Collateral
Agent’s Liens on such Copyright(s). Upon the request of the Collateral Agent,
such Grantor shall execute and deliver within five (5) Business Days of such
request, in recordable form, any and all agreements, instruments, documents, and
papers as the Collateral Agent may reasonably request to evidence the Collateral
Agent’s Lien on any such registered Copyright, Patent, Trademark or application
therefor and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby.

 

5.9. Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim for an amount in excess of $100,000 for any one such claim
or in excess of $250,000 in the aggregate for all such claims, such Grantor
shall promptly (and in any event within five (5) Business Days after obtaining
such Commercial Tort Claim) notify the Collateral Agent in writing, and upon the
request of the Collateral Agent, promptly (and in any event within five (5)
Business Days after such request) amend Schedule 5 hereto, authorizing the
Collateral Agent to do such acts or things deemed necessary or desirable by the
Collateral Agent to give the Collateral Agent a first priority perfected
security interest in any such Commercial Tort Claim (subject only to Permitted
Liens which, pursuant to the terms of the Loan Agreement, are expressly
permitted to have priority over the Collateral Agent’s Liens thereon) and such
Grantor and the Collateral Agent acknowledge and agree that the notification of
the Commercial Tort Claim and amendment of Schedule 5 hereto shall be sufficient
to grant to the Collateral Agent a security interest in such Commercial Tort
Claim. Without limiting the foregoing, such Grantor agrees that the notice
described in the first sentence of this Section 5.9 shall constitute the grant
to the Collateral Agent by such Grantor of a security interest in the Commercial
Tort Claim described therein (subject only to Permitted Liens which, pursuant to
the terms of the Loan Agreement, are expressly permitted to have priority over
Collateral Agent’s Liens thereon).

 

 27 

 

 

5.10. Collateral in the Possession of a Bailee. If any Collateral having a book
value in excess of $250,000 for any one bailee or in excess of $500,000 in the
aggregate for all bailees, is now or at any time hereafter, in the possession of
a bailee, such Grantor shall promptly, but in any event within five (5) Business
Days, notify the Collateral Agent thereof in writing and, at the Collateral
Agent’s request and option, such Grantor shall use commercially reasonable
efforts to promptly obtain an acknowledgement from the bailee, in form and
substance reasonably satisfactory to the Collateral Agent, that the bailee holds
such Collateral in trust for the benefit of the Collateral Agent and such
bailee’s agreement to comply, without further consent of such Grantor, at any
time with instructions of the Collateral Agent as to such Collateral. The
Collateral Agent agrees with the Grantors that the Collateral Agent shall not
give any such instructions unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by any of the
Grantors with respect to the bailee.

 

5.11. Electronic Chattel Paper. If any Grantor, now or at any time hereafter,
holds or acquires an interest in any Electronic Chattel Paper, any electronic
document or any “transferable record”, as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction having a value of more than $150,000 in any one instance
or more than $350,000 in the aggregate for all such assets (“Material Electronic
Chattel Paper”), such Grantor shall promptly (and in any event within five (5)
Business Days after obtaining any such asset) notify the Collateral Agent
thereof in writing and, at the request and option of the Collateral Agent, shall
promptly take such action as the Collateral Agent may reasonably request to vest
in the Collateral Agent control, under Section 9-105 of the UCC or the Uniform
Commercial Code of any other relevant jurisdiction, of such Material Electronic
Chattel Paper, control, under Section 7-106 of the UCC or the Uniform Commercial
Code of any other relevant jurisdiction, of such electronic document or control,
under Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with each Grantor that the Collateral Agent
will arrange, pursuant to procedures reasonably satisfactory to the Collateral
Agent and so long as such procedures will not result in the Collateral Agent’s
loss of control, for such Grantor to make alterations to the Electronic Chattel
Paper, electronic document or transferable record permitted under UCC Section
9-105, UCC Section 7-106, or, as the case may be, Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform Electronic Transactions Act for a party in control to make without loss
of control, unless a Default or an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper, electronic document or
transferable record.

 

5.12. Letter-of-Credit Rights. If any Grantor is now or at any time hereafter a
beneficiary under a letter of credit having a face amount of more than $150,000
in any one instance or more than $350,000 in the aggregate for all such letters
of credit, such Grantor shall promptly, but in any event within five (5)
Business Days, notify the Collateral Agent thereof in writing and, at the
request of the Collateral Agent, such Grantor shall, use commercially reasonable
efforts to promptly pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (a) arrange for the issuer and any
confirmer of such letter of credit to consent to an assignment to the Collateral
Agent of the proceeds of the letter of credit, or (b) arrange for the Collateral
Agent to become the transferee beneficiary of the letter of credit.

 

 28 

 

 

5.13. [Reserved].

 

5.14. Insurance. Such Grantor shall maintain or cause to be maintained insurance
covering physical loss or damage to the Collateral in accordance with Section
8.03 of the Loan Agreement (“Maintenance of Insurance”), and makes, designates,
constitutes and appoints the Collateral Agent and its designees as such
Grantor’s true and lawful agent and attorney-in-fact, effective after the
occurrence and during the continuance of an Event of Default, for the purpose of
making, settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance, and making
all determinations and decisions with respect thereto.

 

5.15. [Reserved].

 

5.16. [Reserved].

 

5.17. Further Assurances; Pledge of Instruments. At the sole expense of such
Grantor, such Grantor shall promptly duly execute and deliver any and all such
further instruments and documents and take such further action as the Collateral
Agent may reasonably request (except in contravention of the express terms of
this Agreement) to obtain the full benefits of this Agreement and of the rights
and powers granted herein, which shall in any case include, but shall not be
limited to: (a) using commercially reasonable efforts if requested by the
Collateral Agent to secure all consents and approvals necessary or appropriate
for the grant of a security interest to the Collateral Agent in any lease,
license, contract or agreement held by such Grantor or in which such Grantor has
any right or interest (or with respect to which such Grantor has any right or
interest in the assets subject to such lease, license, contract or agreement)
not heretofore assigned; (b) authorizing the filing of and delivering and
causing to be filed any financing or continuation statements under the UCC with
respect to the security interests granted hereby; (c) filing or reasonably
cooperating with the Collateral Agent in filing any forms or other documents
required to be recorded with the United States Patent and Trademark Office or
the United States Copyright Office (in each case including short-form
intellectual property security agreements in the form attached hereto as Annex
II for all Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks
and Trademark Licenses of such Grantor), or if reasonably requested by the
Collateral Agent, any actions, filings, recordings or registrations in any
foreign jurisdiction or under any international treaty, required to secure or
protect the Collateral Agent’s interest in such Grantor’s Collateral; (d) at the
Collateral Agent’s reasonable request, transferring such Grantor’s Collateral to
the Collateral Agent’s possession (if a security interest in such Collateral can
be perfected by possession); and (e) upon the Collateral Agent’s reasonable
request, executing and delivering or causing to be delivered written notice to
insurers of the Collateral Agent’s security interest in, or claim in or under,
any policy of insurance (including unearned premiums). Such Grantor also hereby
authorizes the Collateral Agent to file any such financing or continuation
statement without the signature of such Grantor.

 

 29 

 

 

5.18. No Perfection. Notwithstanding anything in this Section 5 to the contrary,
the Collateral Agent and the Borrowers may agree (each in their sole discretion)
that the cost to perfect any security interest in any Collateral granted herein
or in any other Loan Document is excessive in relation to the benefit to the
Secured Parties to be afforded thereby. If the Collateral Agent and the
Borrowers so agree, no further actions to obtain perfection, on the part of any
Grantor or the Collateral Agent, shall be required.

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1. Certain Matters Relating to Receivables.

 

(a) Upon the occurrence and during the continuance of an Event of Default, (i)
the Collateral Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it considers advisable,
and each Grantor shall furnish all such assistance and information as the
Collateral Agent may require, and shall reimburse the Collateral Agent for any
and all expenses incurred by the Collateral Agent, in connection with such test
verifications, and (ii) upon the Collateral Agent’s reasonable request and at
the expense of the relevant Grantor, such Grantor shall promptly cause
independent public accountants or others satisfactory to the Collateral Agent to
furnish to the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.

 

(b) If requested by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall forthwith (and, in any event, within one (1)
Business Day) be deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to the Collateral Agent if requested, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties as provided in Sections 6.4 and 6.5 hereof, and (ii) until so turned
over, shall be held by such Grantor in trust for the benefit of the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

 

(c) At the Collateral Agent’s request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall promptly
deliver to the Collateral Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.

 

6.2. Communications with Obligors; Grantors Remain Liable.

 

(a) At any time after the occurrence and during the continuance of an Event of
Default, upon written notice to the applicable Grantor, the Collateral Agent in
its own name or in the name of the applicable Grantor may at any time
communicate with obligors under the Receivables and parties to any contract that
constitutes Collateral to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Receivables.

 

 30 

 

 

(b) At any time after the occurrence and during the continuance of an Event of
Default, upon the request of the Collateral Agent, each Grantor shall promptly
notify obligors on the Receivables and parties to any contract that constitutes
Collateral that the Receivables and such contracts have been assigned to the
Collateral Agent for the benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Collateral Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and each contract that constitutes
Collateral to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or any
contract that constitutes Collateral by reason of or arising out of this
Agreement or the receipt by any Secured Party of any payment relating thereto,
nor shall any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto) or any contract that constitutes Collateral, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times. From and
after the occurrence and during the continuance of an Event of Default and upon
notice thereof by the Collateral Agent to the Grantors, the Collateral Agent
shall have the sole and exclusive authority to enforce all contracts that
constitute Collateral and no Grantor shall take any action under any such
contract, including amending, waiving, extending, terminating or cancelling any
such contract, or taking any action in furtherance thereof, without the prior
written consent of the Collateral Agent in each instance.

 

(d) At any time after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may, in its sole discretion, in its name or in the
name of any Grantor, or otherwise: (i) demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for, or make any compromise or settlement deemed necessary with respect to any
of the Collateral, but shall be under no obligation to do so; or (ii) extend the
time of payment, arrange for payment in installments, or otherwise modify the
term of, or release, any of the Collateral, without thereby incurring
responsibility to, or discharging or otherwise affecting any liability of, any
Grantor, other than to discharge a Grantor in so doing with respect to
liabilities of such Grantor to the extent that the liabilities are paid or
repaid. At any time after the occurrence and during the continuance of an Event
of Default, any Collateral or other money, checks, notes, bills, drafts, or
commercial paper received by any Grantor shall be held in trust for the Secured
Parties and shall be promptly (in any event within two (2) Business Days) turned
over to the Collateral Agent on behalf of the Secured Parties. The Collateral
Agent may make such payments and take such actions as the Collateral Agent, in
its sole discretion, deems necessary to protect its Liens and security interests
in the Collateral or the value thereof, and the Collateral Agent is hereby
unconditionally and irrevocably authorized (without limiting the general nature
of the authority hereinabove conferred) to pay, purchase, contest or compromise
any Liens which in the judgment of the Collateral Agent appear to be equal to,
prior to or superior to its Liens and security interests in the Collateral and
any Liens not created by this Agreement.

 

 31 

 

 

6.3. Pledged Stock.

 

(a) Upon the occurrence and during the continuance of an Event of Default, in
addition to all other rights and remedies available to the Collateral Agent
under any other agreement, at law, in equity, or otherwise, and in all cases
without any requirement that any notice be delivered to any Person (except as
explicitly set forth in clause (iv) below), (i) the Collateral Agent shall have
the sole and exclusive right to receive any and all dividends, payments or other
Proceeds paid in respect of the Pledged Stock and other Investment Property and
make application thereof to the Secured Obligations in the manner set forth in
Section 4.02(c) of the Loan Agreement, (ii) the Collateral Agent shall have the
sole and exclusive right (but shall be under no obligation) to register any or
all of the Pledged Stock and other Investment Property in the name of the
Collateral Agent or its nominee, (iii) all rights of such Grantor to exercise or
refrain from exercising the voting, corporate, consensual and other rights and
privileges pertaining to the Pledged Stock and other Investment Property to
which such Grantor would otherwise be entitled shall automatically cease and
become vested in the Collateral Agent, and (iv) the Collateral Agent or its
nominee shall have (except to the extent, if any, specifically waived in each
instance by the Collateral Agent in writing in its sole discretion) the sole and
exclusive right to exercise or refrain from exercising, but under no
circumstances is the Collateral Agent obligated by the terms of this Agreement
or otherwise to exercise, (x) all voting, corporate, consensual and other rights
and privileges pertaining to the Pledged Stock and other Investment Property,
whether at any meeting of shareholders of the relevant Issuer or Issuers, by
written consent in lieu of a meeting or otherwise, and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to the Pledged Stock and other Investment Property as if it
were the absolute owner thereof (including the right to exchange, at its
discretion, any and all of the Pledged Stock or other Investment Property upon
the merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
the Pledged Stock or other Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Stock or other
Investment Property with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine in its sole discretion), all without liability except to account
for property actually received by the Collateral Agent, but the Collateral Agent
shall have no duty to any Grantor or any other Person to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing. Each Grantor hereby appoints the Collateral Agent as such
Grantor’s true and lawful attorney-in-fact, with full power of substitution, and
grants to the Collateral Agent this IRREVOCABLE PROXY, to vote all or any part
of the Pledged Stock and other Investment Property from time to time following
the occurrence and during the continuance of an Event of Default, in each case
in any manner the Collateral Agent deems advisable in its sole discretion for or
against any or all matters submitted, or which may be submitted, to a vote of
shareholders (including holders of any Capital Stock of any Issuer), partners or
members, as the case may be, and to exercise all other rights, powers,
privileges and remedies to which any such shareholders (including holders of any
Capital Stock of any Issuer), partners or members would be entitled (including,
without limitation, giving or withholding written consents of holders of Capital
Stock of any Issuer, calling special meetings of the holders of the Capital
Stock of any Issuer and voting at such meetings). The power-of-attorney and
irrevocable proxy granted hereby are effective automatically upon the occurrence
and during the continuance of an Event of Default without the necessity that any
action (including, without limitation, that any transfer of any of the Pledged
Stock or other Investment Property be recorded on the books and records of the
relevant Issuer or that any of the Pledged Stock or other Investment Property be
registered in the name of the Collateral Agent or any other Person) be taken by
any Person (including the Issuer of the relevant Pledged Stock or other
Investment Property or any officer or agent thereof), are coupled with an
interest and shall be irrevocable, shall survive the bankruptcy, dissolution or
winding up of each relevant Grantor, and shall terminate only on the Termination
Date.

 

 32 

 

 

(b) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Stock or any other Investment Property pledged by such Grantor hereunder to
comply with any instruction received by such Issuer from the Collateral Agent in
writing that states that an Event of Default has occurred and is continuing,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying and shall have
no duty or right to inquire as to the Collateral Agent’s authority to give such
instruction, including the payment of any dividends or other payments with
respect to any Pledged Stock or other Investment Property directly to the
Collateral Agent. Each party hereto that is an Issuer acknowledges the rights,
remedies and privileges of the Collateral Agent set forth in Section 6.3(a)
above and agrees to abide and comply with any action taken by the Collateral
Agent thereunder or pursuant thereto.

 

(c) In furtherance of, and without in any way limiting, any of the foregoing,
promptly (and in any event within two (2) Business Days) following a request
from the Collateral Agent, each Grantor shall execute and deliver (or cause to
be executed and delivered) to the Collateral Agent any and all such further
proxies, dividend payment orders and other instruments as the Collateral Agent
may from time to time reasonably request to facilitate the exercise of, or
otherwise in connection with, any of the rights or remedies granted to the
Collateral Agent in or pursuant to Section 6.3(a) hereof.

 

(d) Each Grantor covenants and agrees that, on the date that is thirty (30) days
prior to the date of expiration (by operation of Applicable Law) of the
irrevocable proxy granted pursuant to Section 6.3(a) hereof, such Grantor shall
automatically be deemed to have granted to the Collateral Agent a new
irrevocable proxy on the same terms as the terms of the irrevocable proxy
previously granted pursuant to Section 6.3(a) hereof. Promptly upon any request
by the Collateral Agent, each Grantor agrees to deliver to the Collateral Agent
any further written evidence of such new irrevocable proxy reasonably requested
by the Collateral Agent to enable the Collateral Agent to exercise all of the
rights relating to the Pledged Stock set forth in Section 6.3(a) hereof on the
same terms as set forth therein. The Collateral Agent shall also have the right
(but not the obligation) to bring suit or otherwise commence any action or
proceeding in the name of any Grantor, the Collateral Agent or otherwise, in the
Collateral Agent’s sole discretion, to enforce any Intellectual Property, in
which event the applicable Grantor shall, at the request of the Collateral
Agent, do any and all lawful acts and execute any and all documents required by
the Collateral Agent in aid of such enforcement and such Grantor shall promptly,
upon demand, reimburse and indemnify the Collateral Agent in connection with the
exercise of its rights under this Section 6.8.

 

 33 

 

 

6.4. Proceeds To Be Turned Over to Collateral Agent. In addition to the rights
of the Secured Parties specified in Section 6.1 hereof with respect to payments
of Receivables, if an Event of Default shall have occurred and be continuing and
the Collateral Agent shall so notify the relevant Grantor, all Collections
thereon shall be held by such Grantor in trust for benefit of the Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith (and
in any event within one (1) Business Day) upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly endorsed by such Grantor to the Collateral Agent, if so requested by the
Collateral Agent). All Proceeds received by the Collateral Agent hereunder shall
be held by the Collateral Agent in a Collateral Account maintained under the
sole dominion and control of the Collateral Agent. All Proceeds, while held by
the Collateral Agent in a Collateral Account (or by such Grantor in trust for
the benefit of the Secured Parties), shall continue to be held as Collateral
under this Agreement and shall not constitute payment thereof until applied as
provided in Section 6.5 hereof.

 

6.5. Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at the Collateral Agent’s election, the Collateral Agent may, at any
such time, apply all or any part of the Proceeds of Collateral, whether or not
held in any Collateral Account, in payment of the Secured Obligations in the
manner set forth in Section 4.02(c) of the Loan Agreement.

 

6.6. UCC and Other Remedies. If an Event of Default shall have occurred and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any of the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other Applicable Law. Without limiting the generality
of the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem advisable, for cash or on credit, or for future delivery, without
assumption of any credit risk. Any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Collateral Agent’s request during the continuance of an Event of Default, to
assemble the Collateral, or any part thereof, and make it available to the
Collateral Agent at places that the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere. The Collateral Agent shall
apply the proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Secured Parties
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Secured Obligations in accordance with
Section 6.5 hereof, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a)(3) of the UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. Each Grantor hereby acknowledges that the
Secured Obligations arose out of a commercial transaction, and agrees that, if
an Event of Default shall have occurred and shall be continuing, the Collateral
Agent shall have the right to an immediate writ of possession without notice of
a hearing. If an Event of Default shall have occurred and be continuing, the
Collateral Agent shall have the right to the appointment of a receiver for the
properties and assets of each Grantor, and each Grantor hereby consents to such
rights and such appointment and hereby waives any objection such Grantor may
have thereto or the right to have a bond or other security posted by Collateral
Agent. To the extent permitted by Applicable Law, each Grantor waives all
claims, damages and demands it may acquire against any Secured Party arising out
of the exercise by them of any rights hereunder, except to the extent that any
of the foregoing are found by a final, non-appealable order of a court of
competent jurisdiction to have resulted from such Person’s own gross negligence
or willful misconduct. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.

 

 34 

 

 

6.7. Sales of Pledged Stock.

 

(a) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and the Collateral Agent may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that selling Collateral in a private
sale as opposed to a public sale shall not be deemed to make such sale other
than in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(b) Each Grantor agrees to promptly do or cause to be done all such other acts
as may be necessary or advisable to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all Applicable Laws.

 

6.8. IP Licenses. For the purpose of enabling the Collateral Agent to exercise
rights and remedies (including in order to take possession of, collect, receive,
assemble, process, appropriate, remove, realize upon, sell, assign, convey,
transfer or grant options to purchase any Collateral) in respect of the
Intellectual Property of the Grantors following the occurrence and during the
continuance of an Event of Default, each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, (i) an irrevocable,
non-exclusive, worldwide license to use all Intellectual Property of such
Grantor in connection therewith (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of registered Trademarks, to
the Collateral Agent maintaining, or causing to be maintained, the quality of
the respective goods and services associated with the use of the registered
Trademarks at substantially the same level maintained by the Grantor immediately
prior to the relevant Event of Default, including in such license the right to
sublicense, use and practice any Intellectual Property now owned or hereafter
acquired by such Grantor and access to all media in which any of the licensed
items may be recorded or stored and to all software and programs used for the
compilation or printout thereof and (ii) to the extent permitted by Applicable
Law and the terms and conditions applicable to sublicenses of such IP License,
an irrevocable, non-exclusive sublicense of each IP License with respect to
which such Grantor is a licensee.

 

 35 

 

 

6.9. Waiver; Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral or any portion
thereof are insufficient to pay the Secured Obligations and the fees and
disbursements of any attorneys employed by any Secured Party to collect such
deficiency.

 

SECTION 7. THE COLLATERAL AGENT

 

7.1. Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

(a) Each Grantor hereby irrevocably appoints the Collateral Agent and any
officer or agent thereof, with full power of substitution, until the Termination
Date, as its true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such Grantor and in the name of such Grantor
or in its own name, for the purpose of carrying out the terms of this Agreement,
to take any and all action deemed appropriate by the Collateral Agent, and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Agreement, and, without limiting the
generality of the foregoing, each Grantor hereby gives the Collateral Agent the
power and right, on behalf of such Grantor, without notice to or further assent
by such Grantor, to do any or all of the following, in each case at the
Collateral Agent’s sole option:

 

(i) in the name of such Grantor or its own name, or otherwise, receive, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or any
contract that constitutes Collateral or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Collateral Agent for the purpose
of collecting any and all such moneys due under any Receivable, any contract
that constitutes Collateral or with respect to any other Collateral whenever
payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

 36 

 

 

(iii) pay or discharge taxes and Liens levied or placed on any of the
Collateral, effect any repairs to any of the Collateral and obtain any insurance
called for by the terms of this Agreement, the Loan Agreement or any other Loan
Document and pay all or any part of the premiums therefor and the costs thereof,
which amounts shall constitute Secured Obligations;

 

(iv) execute, in connection with any sale provided for in Sections 6.6 or 6.7
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral, or any part thereof;

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) cause any mail to be transferred to the Collateral
Agent’s own offices and to receive and open all mail addressed to such Grantor
for the purposes of removing any items referred to in clause (i) above; (5)
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral or any portion
thereof and to enforce any other right in respect of any Collateral; (6) defend
any suit, action or proceeding brought against such Grantor with respect to any
Collateral; (7) settle, compromise, compound, adjust or defend any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (8) assign any Copyright,
Patent or Trademark (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Collateral Agent shall in
its sole discretion determine; (9) perform any obligations of any Grantor under
any contract that constitutes Collateral; and (10) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and do, at the Collateral Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral and the Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do;

 

(vi) take all actions and execute all documents in respect of contracts that
constitute Collateral and Pledged Stock contemplated by Sections 6.2 and 6.3
hereof; and

 

(vii) execute and deliver any and all agreements, documents and other
instruments required to be executed and delivered by a Grantor pursuant to the
terms hereof or the terms of the Loan Agreement or any other Loan Document.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.

 

 37 

 

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein or in any other Loan Document beyond any applicable notice,
cure or grace period, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) As and when required by the Loan Agreement, each Grantor agrees to promptly
pay on written demand in cash all costs and expenses of the Collateral Agent
incurred in connection with all actions undertaken pursuant to this Section 7.1,
together with interest thereon accrued at a rate per annum equal to the highest
interest rate applicable to Term Loans under the Loan Agreement (including any
default rate applicable pursuant to Section 2.05(c) of the Loan Agreement), from
the date of payment by the Collateral Agent to the date reimbursed by the
relevant Grantor.

 

(d) Each Grantor hereby ratifies all actions taken by the Collateral Agent and
its officers and agents pursuant to this Section 7.1. All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until the Termination Date.

 

7.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
the Collateral in the same manner as the Collateral Agent deals with similar
property for its own account. No Secured Party or any of their respective
officers, directors, employees or agents shall (i) be liable for failure to
demand, collect or realize upon any of the Collateral, or for any delay in doing
so, or (ii) be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person, or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Collateral Agent and the other Secured Parties hereunder
are solely to protect the interests of the Collateral Agent and the other
Secured Parties in the Collateral and shall not impose any duty upon the
Collateral Agent or any other Secured Party to exercise any such powers. Each of
the Collateral Agent and the other Secured Parties shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and none of the Collateral Agent, any other Secured Party or any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except in the case of such
Person’s own gross negligence or willful misconduct as finally determined in a
non-appealable order of a court of competent jurisdiction.

 

7.3. Financing Statements. Each Grantor authorizes the Collateral Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral, without the signature of such
Grantor, in such form (if no signature is required) and in such offices as the
Collateral Agent determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement. Each Grantor authorizes the Collateral
Agent to use the collateral description “all personal property”, “all assets” or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the UCC or the Uniform
Commercial Code of any other applicable state, in any such financing statements.

 

 38 

 

 

7.4. Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Secured Parties, be governed by the Loan
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors,
the Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

SECTION 8. MISCELLANEOUS

 

8.1. Amendments and Waivers. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 12.01 of the Loan Agreement (“Amendments and Waivers”).

 

8.2. Notices. All notices, requests, demands and other communications to or upon
the Collateral Agent or any Grantor hereunder shall be (i) in writing, (ii)
delivered and deemed received in accordance with the procedures set forth in
Section 12.02 of the Loan Agreement (“Notices and Other Communications”), and
(iii) addressed to the parties at the address, facsimile number or email address
provided in Section 12.02 of the Loan Agreement. Any party hereto may change its
address, facsimile number or email address for notices and other communications
hereunder by notice to all of the other parties hereto in accordance with the
foregoing.

 

8.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1 hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

8.4. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Collateral
Agent and the other Secured Parties and their successors and permitted assigns;
provided, that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.

 

 39 

 

 

8.5. Set-Off. Each Grantor hereby irrevocably authorizes the Agents and each
other Secured Party at any time and from time to time after the occurrence and
during the continuance of an Event of Default, upon any amount becoming due and
payable by such Grantor hereunder or under any other Loan Document (whether at
the stated maturity, by acceleration or otherwise), to set off, appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor,
or any part thereof in such amounts as such Agent or such Secured Party may
elect, against and on account of the obligations and liabilities of such Grantor
to such Agent or such Secured Party hereunder and claims of every nature and
description of such Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Loan Agreement, any other Loan
Document or otherwise, as such Agent or such Secured Party may elect, whether or
not any Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party, or the Collateral Agent on such Secured Party’s behalf, shall notify such
Grantor promptly of any such set-off and the application made by such Secured
Party of the proceeds thereof; provided, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Secured Party under this Section 8.5 are in addition to other rights and
remedies (including other rights of set-off) that such Secured Party may have.

 

8.6. Counterparts. Any number of counterparts of this Agreement, including
facsimiles and other electronic copies, may be executed by the parties hereto.
Each such counterpart shall be, and shall be deemed to be, an original
instrument, but all such counterparts taken together shall constitute one and
the same agreement. This Agreement may be transmitted and signed and delivered
by facsimile or other electronic means. The effectiveness of any such documents
and signatures shall have the same force and effect as manually signed originals
and shall be binding on all parties.

 

8.7. Severability. All provisions of this Agreement are severable, and the
unenforceability or invalidity of any of the provisions of this Agreement shall
not affect the validity or enforceability of the remaining provisions of this
Agreement. Should any part of this Agreement be held invalid or unenforceable in
any jurisdiction, the invalid or unenforceable portion or portions shall be
removed (and no more) only in that jurisdiction, and the remainder shall be
enforced as fully as possible (removing the minimum amount possible) in that
jurisdiction. In lieu of such invalid or unenforceable provision, the parties
hereto will negotiate in good faith to add as a part of this Agreement a legal,
valid and enforceable provision as similar in terms to such invalid or
unenforceable provision as may be possible.

 

8.8. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

8.9. Integration. This Agreement and the other Loan Documents contain the entire
agreement of the parties with respect to the subject matter hereof and thereof
and supersede all prior negotiations, agreements and understandings with respect
thereto, both written and oral. This Agreement may not be contradicted or
supplemented by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten or oral agreements between the parties.
When this Agreement or any other Loan Document refers to a party’s “sole
discretion”, such phrase means that party’s sole and absolute discretion as to
process and result, which shall be final for all purposes hereunder, to be
exercised (to the fullest extent the law permits) as arbitrarily and
capriciously as that party may wish, for any reason, subject to no standard of
reasonableness or review and part of no claim before any court, arbitrator or
other tribunal or forum or otherwise.

 

 40 

 

 

8.10. GOVERNING LAW. THIS AGREEMENT AND THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND ANY CLAIM BY ANY PARTY HERETO AGAINST ANY OTHER
PARTY HERETO (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE DETERMINED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK FOR CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
REQUIRING APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

8.11. Waiver. THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY APPLICABLE LAW, ALL RIGHTS OF
RESCISSION, SETOFF, COUNTERCLAIMS, AND OTHER DEFENSES IN CONNECTION WITH THE
REPAYMENT OF THE GUARANTEED OBLIGATIONS (OTHER THAN THE DEFENSE OF PAYMENT IN
FULL).

 

8.12. Acknowledgements. Each party hereto hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party, and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof;

 

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.13. Additional Grantors and Guarantors. Each Subsidiary of any Loan Party that
is required to become a party to this Agreement pursuant to Section 8.10 of the
Loan Agreement (“Additional Collateral, Guarantors and Grantors”) shall become a
Grantor and a Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement.

 

 41 

 





 

8.14. Releases of Guaranty and Liens.

 

(a) On the Termination Date, (i) the Collateral shall automatically be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of each Grantor
hereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person, and all rights to the Collateral shall
revert to the Grantors, and (ii) all obligations of the Collateral Agent under
this Agreement and the other Security Documents shall automatically terminate
without delivery of any instrument or performance of any act by any Person, and
at the Borrowers’ request and sole cost and expense, the Collateral Agent shall
terminate the Security Documents and release the Collateral from the Liens
created by the Security Documents.

 

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Collateral Agent is hereby irrevocably authorized by each
Secured Party (without requirement of notice to or consent of any Secured Party
except as expressly required by Section 12.01 of the Loan Agreement) to take any
action requested by the Grantor having the effect of releasing any Collateral or
Guaranteed Obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 12.01 of the Loan Agreement, or (ii) under the
circumstances described in Section 8.14(a) hereof.

 

(c) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guaranteed Obligations
pursuant to this Section 8.14. In each case as specified in this Section 8.14,
the Collateral Agent will (and each Lender irrevocably authorizes the Collateral
Agent to), at the Loan Parties’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under this Agreement and the other Security Documents or such Guaranteed
Obligations, as applicable, in each case in accordance with the terms of the
Loan Documents and this Section 8.14.

 

8.15. Subordination. Notwithstanding any provision of this Agreement to the
contrary, and except as otherwise provided by Applicable Law, all rights of the
Grantors to indemnity, contribution, reimbursement or subrogation under
Applicable Law or otherwise shall be fully subordinated to the payment in full
in cash of the Secured Obligations (other than Unasserted Contingent
Obligations). No failure on the part of any Borrower or any other Grantor to
make the payments required under Applicable Law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder. Each Grantor hereby agrees that
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations (other than Unasserted
Contingent Obligations).

 

 42 

 

 

8.16. Intercompany Debt Subordination. 

 

(a) As to each Grantor, all payments on account of an Intercompany Debt shall be
subject, subordinate, and junior, in right of payment and exercise of remedies,
to the extent and in the manner set forth herein, to the prior payment, in full,
in cash of the Secured Obligations (other than Unasserted Contingent
Obligations). As to each Grantor, in the event of any payment or distribution of
assets of any other Grantor of any kind or character, whether in cash, property,
or securities, upon any Insolvency Proceeding or other dissolution, winding up,
or total or partial liquidation or reorganization, readjustment, arrangement, or
similar proceeding relating to such other Grantor or its property, whether
voluntary or involuntary, or in bankruptcy, insolvency, receivership,
arrangement, or similar proceedings or upon an assignment for the benefit of
creditors, or upon any other marshaling or composition of the assets and
liabilities of such other Grantor, or otherwise, (such events, collectively, the
“Grantor Insolvency Events”): (i) all amounts owing on account of the Secured
Obligations shall first be paid in full before any payment on account of an
Intercompany Debt is made; and (ii) to the extent permitted by Applicable Law,
any payment on account of an Intercompany Debt to which such Grantor would be
entitled except for the provisions hereof, shall be paid or delivered by the
trustee in bankruptcy, receiver, assignee for the benefit of creditors, or other
liquidating agent making such payment or distribution directly to the Collateral
Agent for the benefit of the Secured Parties for application to the payment of
the Secured Obligations in accordance with sub-clause (i), after giving effect
to any concurrent payment or distribution or provision therefor to the Secured
Parties or the Collateral Agent for the benefit thereof in respect of such
Secured Obligations.

 

(b) So long as no Default or Event of Default has occurred and is continuing,
each Grantor may make, and each other Grantor shall be entitled to accept and
receive, payments not prohibited under the Loan Agreement in respect of any
Intercompany Debt; provided that upon the occurrence and during the continuance
of any Default or Event of Default, at the election of the Collateral Agent, no
Grantor shall make, and no other Grantor shall accept or receive, any payment on
account of any Intercompany Debt.

 

(c) In the event that, notwithstanding the provisions of Sections 8.16(a) and
(b) above, any payment on account of any Intercompany Debt shall be received in
contravention of Sections 8.16(a) or (b) above by any Grantor before all Secured
Obligations are paid in full in cash, such payment on account of Intercompany
Debt shall be held in trust for the benefit of the Secured Parties and shall be
paid over or delivered to the Collateral Agent for application to the payment in
full of all Secured Obligations remaining unpaid to the extent necessary to give
effect to such Sections 8.16(a) and (b) above, after giving effect to any
concurrent payments or distributions to the Collateral Agent in respect of the
Secured Obligations.

 

(d) If, while any Intercompany Debt is outstanding, any Grantor Insolvency Event
shall occur and be continuing with respect to any Grantor or its property: (i)
the Collateral Agent hereby is irrevocably authorized and empowered (in the name
of each other Grantor or otherwise), but shall have no obligation, to demand,
sue for, collect, and receive every payment or distribution in respect of the
Intercompany Debt and give acquittance therefor and to file claims and proofs of
claim and take such other action (including voting the Intercompany Debt) as it
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of the Collateral Agent; and (ii) each other Grantor shall
promptly take such action as the Collateral Agent may request (x) to collect the
Intercompany Debt for the account of the Secured Parties and to file appropriate
claims or proofs of claim in respect of the Intercompany Debt, (y) to execute
and deliver to the Collateral Agent such powers of attorney, assignments, and
other instruments as it may request to enable it to enforce any and all claims
with respect to the Intercompany Debt, and (z) to collect and receive any and
all payment on account of the Intercompany Debt.

 

 43 

 

 

8.17. WAIVER OF JURY TRIAL; DISPUTE RESOLUTION; JURISDICTION; VENUE; SERVICE OF
PROCESS. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR (II) ARISING FROM ANY DISPUTE OR CONTROVERSY
IN CONNECTION WITH OR RELATED TO THIS AGREEMENT. EACH PARTY FURTHER AGREES THAT
THE TERMS AND PROVISIONS OF ARTICLE XIII OF THE LOAN AGREEMENT (“DISPUTE
RESOLUTION”) ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO
THIS AGREEMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

 

8.18. Marshaling. Neither the Collateral Agent nor any other Secured Party shall
be required to marshal any present or future collateral security (including but
not limited to the Collateral) or other assets for or against, or other
assurances of payment of, the Obligations or any of them or to resort to such
collateral security, other assets or other assurances of payment in any
particular order, and all of the rights and remedies of the Secured Parties
hereunder and of the Secured Parties in respect of such collateral security,
other assets and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, each Guarantor hereby agrees that it will not invoke any
law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Collateral Agent’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Guarantor hereby irrevocably waives the
benefits of all such laws. 

 

8.19. Intercreditor Agreement. The Grantors and the Collateral Agent (on behalf
of each Secured Party) acknowledge and agree that the Lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
certain of the Collateral Agent’s and Secured Parties’ rights, remedies and
obligations hereunder may, after the execution thereof, be subject to, and
restricted by, the Intercreditor Agreement. At any time that the Intercreditor
Agreement is in effect, in the event of a conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

 

[signatures begin on next page]

 

 44 

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement as of the date first above written.

 

  GRANTORS:         C-PAK Consumer Product Holdings LLC, a Delaware limited
liability company, as a Borrower         By: /s/ Sam Ross‎     Sam Ross,
President and Chief Operating Officer         C-Pak Consumer Product IP SPV LLC,
a Delaware limited liability company, as a Borrower         By: C-PAK Consumer
Product Holdings LLC, its sole member and manager         By: /s/ Sam Ross‎    
Sam Ross, President and Chief Operating Officer         C-PAK CONSUMER PRODUCT
HOLDINGS SPV I LLC, a Delaware limited liability company         By: /s/ Eric
Blue     Eric C. Blue, Manager

 

 45 

 

 

COLLATERAL AGENT: PINEY LAKE OPPORTUNITIES ECI MASTER FUND LP         By: Piney
Lake Capital Manager LP, as Advisor         By: /s/ Michael Lazar   Name:
Michael B. Lazar   Title: President



 



 46 

 

 

SCHEDULE 1

 

INVESTMENT PROPERTY

 

Pledged Stock:

 

Name of Grantor  Name of
Pledged
Company  Number of
Shares/Units  Class of
Interests  Percentage of
Class Owned  Percentage of
Class Pledged  Certificate
Nos. C-Pak Consumer Product Holdings SPV I LLC  C-PAK Consumer Product Holdings
LLC   N/A   LLC membership interests   100%   100%   1  C-PAK Consumer Product
Holdings LLC  C-Pak Consumer Product IP SPV LLC   N/A   LLC membership
interests   100%   100%   1 

 

Pledged Notes: None

 

 

 

 

SCHEDULE 2

 

FILINGS AND OTHER ACTIONS

 

UCC Filings:

 

Grantor   Jurisdictions C-Pak Consumer Product Holdings SPV I LLC   Delaware
Secretary of State C-PAK Consumer Product Holdings LLC   Delaware Secretary of
State C-Pak Consumer Product IP SPV LLC   Delaware Secretary of State

 

Copyright, Patent and Trademark Filings:

 

Trademark Security Agreement to be filed with U.S. Patent and Trademark Office

 

Actions with respect to Pledged Stock:

 

Delivery of membership unit certificates and stock powers to the Collateral
Agent

 

Other Actions:

 

Execution of Deposit Account Control Agreements with respect to Deposit Accounts
(other than Excluded Accounts)

 

 

 

 

SCHEDULE 3

 

CAPITAL STOCK

 

Name of Grantor  Name of Pledged Company  Number of Shares/Units  Class of
Interests  Percentage of Class Owned  Percentage of Class Pledged  Certificate
Nos. C-Pak Consumer Product Holdings SPV I LLC  C-PAK Consumer Product Holdings
LLC   N/A   LLC Membership Interests   100%   100%          1  C-PAK Consumer
Product Holdings LLC  C-Pak Consumer Product IP SPV LLC   N/A   LLC Membership
Interests   100%   100%   1 

 

 

 

 

SCHEDULE 4

 

INTELLECTUAL PROPERTY

 

 

I. Copyrights and Copyright Licenses:

 

None.

 

II. Patents and Patent Licenses:

 

None.

 

III. Trademarks and Trademark Licenses:

 

Trademarks: See Attachment A to this Schedule 4

 

Trademark Licenses:

 

Shared Technology License Agreement of even date herewith by and between The
Procter &

 

Gamble Company and C-PAK

 

Intercompany Trademark License Agreement of even date herewith by and between
C-PAK and C-PAK IP

 

 

 

 

Attachment A to Schedule 4

 

Trademarks:

 

Grantor Logo Name Country Class Goods Status App Date App No Reg date Reg No
Next Renewal Due C-Pak Consumer Product IP SPV LLC   CREAMSUDS Canada 3 Soap
Registered 26-May-1966 297309 07-Apr-1967 TMA150074 07-Apr-2027 C-Pak Consumer
Product IP SPV LLC   JOY Aruba 3 Washing products, soaps, bleaching products and
other preparations for washing, cleansing agents, polishing and scouring
materials. Registered 01-Jan-1986 N/A 12-Oct-1989 13853 31-Dec-2025 C-Pak
Consumer Product IP SPV LLC   JOY Bahamas 3 Common soaps, detergents; cleaning
and cleansing preparations; bleaching preparations; starch, blue and other
preparations for
laundry use. Registered 03-Mar-1971 6660 04-Mar-1971 6660 03-Mar-2027 C-Pak
Consumer Product IP SPV LLC   JOY Bermuda 3 A synthetic, soap-like liquid
detergent for household use. Registered  N/A N/A 03-Nov-1953 2866 03-Nov-2023
C-Pak Consumer Product IP SPV LLC   JOY Bermuda 3 Bleaching preparations and
other substances for laundry use; cleaning, polishing, scouring and abrasive
preparations. Registered 17-Feb-1971 6762 17-Feb-1971 6762 17-Feb-2027 C-Pak
Consumer Product IP SPV LLC   JOY Brazil 3 Dishwashing preparations Pending
(published)

31-Jan-2018

 

06-Mar-2018

914108050      

 

   

 

 



C-Pak Consumer Product IP SPV LLC   JOY Canada 3 Soap & synthetic detergents.
Registered 27-Feb-1946 189973 27-Feb-1946 UCA23905 27-Feb-2021 C-Pak Consumer
Product IP SPV LLC   JOY

Caribbean Netherlands

 

(BES Islands)

3 Detergents, soaps, bleaching preparations and other substances for laundry
use, cleaning, polishing and scouring and abrasive
preparations. Registered 30-Jun-2011 1309 30-Jun-2011 1309 30-Jun-2022 C-Pak
Consumer Product IP SPV LLC   JOY Costa Rica 3 Bleaching preparations and other
substances for laundry use, detergents for washing dishes; cleaning, polishing,
scouring and abrasive preparations. Registered 11-Jun-1997 N/A 03-Dec-1997
104838 Renewal filed in 2017; awaiting renewal cert C-Pak Consumer Product IP
SPV LLC   JOY Cuba 3 Bleaching preparations and other substances for laundry
use, cleaning, polishing, scouring and abrasive preparations, specially
liquid dishwashing detergents. Registered 31-Jul-1997 1098-97 17-Mar-2000 128137
Renewal filed in 2017; awaiting renewal cert C-Pak Consumer Product IP SPV LLC  
JOY Curacao 3 Detergents, soaps, bleaching preparations and other substances for
laundry use, cleaning, polishing and scouring and abrasive
preparations. Registered 21-Mar-1972 N/A 04-May-1972 1849 21-Mar-2022 C-Pak
Consumer Product IP SPV LLC   JOY Dominican Republic 3 Soaps for industrial
purposes and domestic use, substances for washing, bleaching, cleaning and
removing stains; specifically, a dishwashing detergent. Registered 24-Jun-1996
N/A 15-Sep-1996 85595 15-Sep-2026

 

 

 

 



C-Pak Consumer Product IP SPV LLC   JOY Ecuador 3 Liquid detergent for
dishwashing, also used to wash delicate fabrics;
bleaching preparations and other substances for laundry use, cleaning,
polishing, scouring and abrasive substances, soaps. Registered 16-Oct-1981 N/A
25-Feb-1982 154 25-Feb-2022 C-Pak Consumer Product IP SPV LLC   JOY El Salvador
3 Detergents and soaps, except toilet and bath soaps. Registered 03-Jan-2001
012001000024 06-Sep-2001 123BK-138 06-Sep-2021 C-Pak Consumer Product IP SPV LLC
  JOY Guatemala 3 Detergents and soaps; except toilet soaps. Registered
12-May-2002 2002-3206 16-Aug-2004 131480 15-Aug-2024 C-Pak Consumer Product IP
SPV LLC   JOY Haiti 3 Bleaching preparations and other substances for laundry
use; cleaning, polishing, scouring and abrasive preparations. Registered
30-Jan-1990 N/A 30-Jan-1990 154168 30-Jan-2020 C-Pak Consumer Product IP SPV LLC
  JOY Honduras 3 Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations. Registered 23-Sep-2005
25769-2005 23-Feb-2006 96243 23-Feb-2026 C-Pak Consumer Product IP SPV LLC   JOY
Jamaica 3 Common soap, detergents and other preparations for laundry use.
Registered 26-Jan-1952 5862 26-Jan-1952 5862 Renewal filed in 2017; awaiting
renewal cert C-Pak Consumer Product IP SPV LLC   JOY Mexico 3 Exclusively
detergents. Registered 08-Nov-1993 182445 22-Aug-1994 470598 8-Nov-2023 C-Pak
Consumer Product IP SPV LLC   JOY Nicaragua 3 Detergents and soaps, other than
toilet and bath soaps. Registered 10-Jun-1997 97-01923 30-Jan-1998 36381-CC
Renewal filed in 2017; awaiting renewal cert

 



   

 

 

C-Pak Consumer Product IP SPV LLC   JOY Panama 3 Detergents and soaps, except
for toilet and bath soaps. Registered 18-Aug-1997 089435 18-Aug-1997 89435
Renewal filed in 2017; awaiting renewal cert C-Pak Consumer Product IP SPV LLC  
JOY Panama 3 Cleaning, polishing, scouring and abrasive preparations. Registered
07-Oct-1946 1797 08-Apr-1947 1764 08-Apr-2027 C-Pak Consumer Product IP SPV LLC
  JOY St. Maarten 3 Detergents, soaps, bleaching preparations and other
substances for laundry use, cleaning, polishing and scouring and abrasive
preparations. Registered 21-Mar-1972 N/A 05-May-1972 1638 21-Mar-2022 C-Pak
Consumer Product IP SPV LLC   JOY Trinidad & Tobago 3 Common soaps, detergents,
bleaching preparations, starch, blue and other preparations for laundry
purposes. Registered 03-Jun-1971 N/A 03-Jun-1971 6806 2-Jun-2019 C-Pak Consumer
Product IP SPV LLC   JOY U.S.A. 3 Sudsing cleaner, cleanser and detergent,
excepting soap in bar form. Registered 09-Oct-1948 71566767 21-Mar-1950 522721
21-Mar-2020 C-Pak Consumer Product IP SPV LLC [ex10-2_001.jpg] JOY (stylized &
Lemon device 16 color) Canada 3 Dishwashing detergents Published 08-Dec-2016
1813169       C-Pak Consumer Product IP SPV LLC [ex10-2_001.jpg] JOY (stylized &
Lemon device 16 color) U.S.A. 3 Dishwashing detergents Registered 05-Dec-2016
87256621 23-Jan-2018  5388018 23-Jan-2024



 



   

 

 

C-Pak Consumer Product IP SPV LLC [ex10-2_001.jpg] JOY (stylized & Orange device
16 color) Canada 3 Dishwashing detergents Published 08-Dec-2016 1813181      
C-Pak Consumer Product IP SPV LLC [ex10-2_001.jpg] JOY (stylized & Orange device
16 color) U.S.A. 3

Diswashing detergents

 

Allowed - 2nd RET due 06-Jun-2018 05-Dec-2016 87256624       C-Pak Consumer
Product IP SPV LLC [ex10-2_002.jpg] Joy 2 (& Device Color) Canada 3 Light duty
liquid detergent. Registered 16-Apr-1981 468579 27-Aug-1982 TMA272259
27-Aug-2027 C-Pak Consumer Product IP SPV LLC   JOY PROFESSIONAL Canada 3
Dishwashing Detergent Registered 17-Jul-2012 1586460 29-Jun-2015 TMA907419
29-Jun-2030 C-Pak Consumer Product IP SPV LLC  

POWERFUL CLEANING! A LITTLE GOES A LONG WAY!

 

(Joy 06)

U.S.A. 3 Dishwashing detergent. Registered 23-Jan-2006 78796886 23-Oct-2007
3321020

NO USE –

 

6 mos grace period ended 23-Mar-2018 but not officially cancelled yet

C-Pak Consumer Product IP SPV LLC   ULTRA JOY Canada 3 Dishwashing detergent.
Registered 05-Dec-1990 671825 22-May-1992 TMA398516 22-May-2022



 



   

 

 

SCHEDULE 5

 

COMMERCIAL TORT CLAIMS

 

None

 

 

 

 

SCHEDULE 6

 

INVENTORY AND EQUIPMENT

 

 

C-PAK Consumer Products Holdings LLC

38 E. Holister Street

Cincinnati, Ohio 45219

 

 

 

 

ANNEX I

 

FORM OF JOINDER AND ASSUMPTION AGREEMENT

 

JOINDER AND ASSUMPTION AGREEMENT (this “Assumption Agreement”) dated as of
[_______________], 201[__] made by [____________________], a [_______________]
(the “Additional Grantor”), in favor of Piney Lake Opportunities ECI Master Fund
LP (“Piney Lake”), as Collateral Agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”). All uppercase terms used but not otherwise defined herein
have the meanings given to them in the Guaranty and Security Agreement (as
defined below).

 

Introductory Statement

 

WHEREAS, pursuant to the Loan Agreement dated as of dated as of May 3, 2019 (as
amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Loan Agreement”) among C-PAK Consumer Product
Holdings LLC, a Delaware limited liability company (“C-PAK”), and C-PAK Consumer
Product IP SPV LLC, a Delaware limited liability company (“C-PAK IP”, and
collectively, jointly and severally with C-PAK, the “Borrowers”, and each
individually, a “Borrower”), C-Pak Consumer Product Holdings SPV I LLC
(“Holdings”), the Subsidiaries of Holdings that are Guarantors or become
Guarantors thereunder pursuant to Section 8.10 thereof, the Lenders from time to
time party thereto, Piney Lake as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”), and Piney Lake as the Collateral Agent, the Lenders
made Term Loans to the Borrowers on and subject to the terms and conditions set
forth therein; and

 

WHEREAS, in connection with the Loan Agreement, the Loan Parties (other than the
Additional Grantor) and the Collateral Agent (for the benefit of the Secured
Parties) have entered into the Guaranty and Security Agreement dated as of May
3, 2019 (as amended, supplemented or otherwise modified, renewed or replaced
from time to time, the “Guaranty and Security Agreement”); and

 

WHEREAS, as a condition to the Agents and the Lenders entering into the Loan
Agreement and as an inducement to the Lenders to make the Term Loans thereunder,
the Loan Agreement requires that the Additional Grantor become a party to the
Guaranty and Security Agreement; and

 

WHEREAS, the Additional Grantor is [a Subsidiary] [an Affiliate] of the
Borrowers and derives substantial economic and other benefit from the Term Loans
and other financial accommodations extended to the Borrowers under the Loan
Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Security
Agreement.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, and intending
to be legally bound, the Additional Grantor hereby agrees as follows:

 

1. Guaranty and Security Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 8.13 of the Guaranty
and Security Agreement (“Additional Grantors and Guarantors”), hereby (a)
becomes a party to the Guaranty and Security Agreement as a Guarantor and a
Grantor thereunder with the same force and effect as if originally named therein
as a Guarantor and a Grantor and (b) agrees that all references in the Guaranty
and Security Agreement to the terms “Guarantor” and “Grantor” shall be deemed to
include the Additional Grantor. Without limiting the generality of the
foregoing, the Additional Grantor hereby (a) jointly and severally with the
other Guarantors, unconditionally and irrevocably, guarantees to the Collateral
Agent, for the benefit of the Secured Parties and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by each Borrower and the other Guarantors when due (whether at the
stated maturity, by acceleration or otherwise) of the Guaranteed Obligations,
(b) pledges, collaterally assigns and transfers to the Collateral Agent for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent for
the benefit of the Secured Parties, a Lien on and a security interest in the
Collateral described in clauses (a) through (s) of Section 3 of the Guaranty and
Security Agreement, but excluding any Excluded Property (Section 3 of the
Guaranty and Security Agreement is incorporated mutatis mutandis in its entirety
as if fully set forth herein), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of its Secured Obligations, (c) expressly assumes and
affirms all covenants, obligations and liabilities of a Guarantor and a Grantor
under the Guaranty and Security Agreement, and (d) makes all representations and
warranties included in the Guaranty and Security Agreement. The information set
forth in Annex 1-A hereto is hereby added to the information set forth in
Schedule[s] [___], [___] and [___] to the Guaranty and Security Agreement. The
Additional Grantor hereby represents and warrants that, with respect to the
Additional Grantor, each of the representations and warranties contained in
Section 4 of the Guaranty and Security Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

 

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND ANY CLAIM BY ANY PARTY HERETO AGAINST ANY OTHER
PARTY HERETO (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE DETERMINED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK FOR CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
REQUIRING APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

 

 

 

3. WAIVER OF JURY TRIAL; DISPUTE RESOLUTION; JURISDICTION; VENUE; SERVICE OF
PROCESS. THE ADDITIONAL GRANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS ASSUMPTION AGREEMENT, OR (II) ARISING FROM ANY DISPUTE OR
CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS ASSUMPTION AGREEMENT. EACH
PARTY FURTHER AGREES THAT THE TERMS AND PROVISIONS OF SECTION 8.17 OF THE
GUARANTY AND SECURITY AGREEMENT (“WAIVER OF JURY TRIAL; DISPUTE RESOLUTION;
JURISDICTION; VENUE; SERVICE OF PROCESS”) ARE HEREBY INCORPORATED HEREIN BY
REFERENCE, AND SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS AS IF FULLY SET
FORTH HEREIN.

 

4. Miscellaneous. The terms and provisions of Sections 8.1, 8.2, 8.4, 8.6, 8.7,
8.8, 8.9 and 8.12 of the Guaranty and Security Agreement (“Amendments and
Waivers”; “Notices”; “Successors and Assigns”; “Counterparts”; “Severability”;
“Section Headings”; “Integration”; and “Acknowledgements”, respectively) are
hereby incorporated herein by reference, and shall apply to this Assumption
Agreement mutatis mutandis as if fully set forth herein. This Assumption
Agreement shall constitute a “Loan Document” for all purposes of the Loan
Agreement and the other Loan Documents. No reference to this Agreement need be
made in the Guaranty and Security Agreement or in any other document or
instrument referring to the Guaranty and Security Agreement, and each reference
to the Guaranty and Security Agreement in the Guaranty and Security Agreement or
in any other document or instrument referring to the Guaranty and Security
Agreement shall be deemed to be a reference to the Guaranty and Security
Agreement as supplemented hereby. The Additional Grantor agrees to execute and
deliver such further instruments and documents and do such further acts and
things as the Collateral Agent may reasonably deem necessary or proper to carry
out or further evidence the purposes of this Agreement.

 

5. No Novation or Release. Nothing in this Assumption Agreement shall be
construed to release any other Guarantor or Grantor at any time party to the
Guaranty and Security Agreement from its obligations and liabilities thereunder
or otherwise affect any other Guarantor’s or Grantor’s obligations or
liabilities under any Loan Document.

 

[signatures begin on next page]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

  [ADDITIONAL GRANTOR]         By                 Name:     Title:  

 

ACKNOWLEDGED:

 

PINEY LAKE OPPORTUNITIES ECI MASTER

FUND LP, as Collateral Agent

 

By: Piney Lake Capital Manager LP, as Advisor         By     Name:     Title:  
 

 

 

 

 

Annex 1-A

 

[Insert Information To Be Added to the Applicable

Guaranty and Security Agreement Schedules]

 

 

 

 

ANNEX II

 

FORM OF [COPYRIGHT] [TRADEMARK] [PATENT] SECURITY AGREEMENT

 

THIS [COPYRIGHT] [TRADEMARK] [PATENT] SECURITY AGREEMENT dated as of
[__________], 201[__] is made by each of the entities listed on the signature
pages hereof (each, a “Grantor”, and collectively, the “Grantors”), in favor of
Piney Lake Opportunities ECI Master Fund LP (“Piney Lake”), as Collateral Agent
for the benefit of the Secured Parties (in such capacity, together with its
successors and permitted assigns, the “Collateral Agent”).

 

Introductory Statement

 

WHEREAS, pursuant to the Loan Agreement dated as of dated as of May 3, 2019 (as
amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Loan Agreement”) among C-PAK Consumer Product
Holdings LLC, a Delaware limited liability company (“C-PAK”), and C-PAK Consumer
Product IP SPV LLC, a Delaware limited liability company (“C-PAK IP”, and
collectively, jointly and severally with C-PAK, the “Borrowers”, and each
individually, a “Borrower”), C-Pak Consumer Product Intermediate Holdings SPV I
LLC (“Holdings”), the Subsidiaries of Holdings that are Guarantors or become
Guarantors thereunder pursuant to Section 8.10 thereof, the Lenders from time to
time party thereto, Piney Lake as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”), and Piney Lake as the Collateral Agent, the Lenders
made Term Loans to the Borrowers on and subject to the terms and conditions set
forth therein; and

 

WHEREAS, in connection with the Loan Agreement, all of the Grantors are party to
a Guaranty and Security Agreement dated as of May 3, 2019 (as amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Guaranty and Security Agreement”), pursuant to which the Grantors are required
to execute and deliver this [Copyright] [Trademark] [Patent] Security Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, and to induce
the Agents and the Lenders to enter into the Loan Agreement, to induce the
Lenders to make their respective Term Loans to the Borrowers thereunder, and to
induce the Agents to act in their respective agency capacities thereunder, and
intending to be legally bound, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

 

Section 1. Defined Terms. All uppercase terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement.

 

 

 

 

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby pledges,
collaterally assigns and transfers to the Collateral Agent for the benefit of
the Secured Parties, and grants to the Collateral Agent for the benefit of the
Secured Parties, a Lien on and security interest in, all of its right, title and
interest in, to and under the following Collateral of such Grantor (the
“[Copyright] [Trademark] [Patent] Collateral”):

 

(a) [all of its Copyrights and all Copyright Licenses providing for the grant by
or to such Grantor of any right in, to or under any Copyright, including those
referred to on Schedule 1 hereto;

 

(b) all renewals, reversions and extensions of the foregoing; and

 

(c) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including all rights
to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment
thereof.]

 

[or]

 

(a) [all of its Trademarks and all Trademark Licenses providing for the grant by
or to such Grantor of any right in, to or under any Trademark, including those
referred to on Schedule 1 hereto;

 

(b) all renewals and extensions of the foregoing;

 

(c) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

 

(d) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including all rights
to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment thereof.
Notwithstanding the foregoing, there shall be no security interest or Lien on
any Trademark application that is filed on an “intent-to-use” basis (until such
time as a statement of use is filed with respect to such application and duly
accepted by the United States Patent and Trademark Office).]

 

[or]

 

(a) [all of its Patents and all Patent Licenses providing for the grant by or to
such Grantor of any right in, to or under any Patent, including those referred
to on Schedule 1 hereto;

 

(b) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, and extensions of the foregoing; and

 

(c) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including all rights
to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment
thereof.]

 

 

 

 

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Trademark] [Patent] Security Agreement is granted
in conjunction with the Liens and security interests granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to the Guaranty and
Security Agreement. Each Grantor hereby acknowledges and agrees that the rights
and remedies of the Collateral Agent and the obligations of each Grantor with
respect to the Liens and security interests in the [Copyright] [Trademark]
[Patent] Collateral made and granted hereby are more fully set forth in the
Guaranty and Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event that
any provision of this [Copyright] [Trademark] [Patent] Security Agreement
conflicts with any provision of the Guaranty and Security Agreement, the
Guaranty and Security Agreement shall govern.

 

Section 4. Grantor Remains Liable. Each Grantor hereby agrees that, anything
herein to the contrary notwithstanding, such Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their [Copyrights]
[Trademarks] [Patents] and the IP Licenses subject to a security interest
hereunder.

 

Section 5. Counterparts. This [Copyright] [Trademark] [Patent] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

 

Section 6. GOVERNING LAW. THIS [COPYRIGHT] [TRADEMARK] [PATENT] SECURITY
AGREEMENT AND THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE HEREOF
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND ANY
CLAIM BY ANY PARTY HERETO AGAINST ANY OTHER PARTY HERETO (INCLUDING ANY CLAIMS
SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND
ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE DETERMINED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK FOR CONTRACTS
MADE AND TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS REQUIRING APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

 

Section 7. WAIVER OF JURY TRIAL; DISPUTE RESOLUTION; JURISDICTION; VENUE;
SERVICE OF PROCESS. EACH GRANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS [COPYRIGHT] [TRADEMARK] [PATENT] SECURITY AGREEMENT, OR
(II) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO
THIS [COPYRIGHT] [TRADEMARK] [PATENT] SECURITY AGREEMENT. EACH PARTY FURTHER
AGREES THAT THE TERMS AND PROVISIONS OF SECTION 8.17 OF THE GUARANTY AND
SECURITY AGREEMENT (“WAIVER OF JURY TRIAL; DISPUTE RESOLUTION; JURISDICTION;
VENUE; SERVICE OF PROCESS”) ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND
SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

 

 

 

 

Section 8. Miscellaneous. The terms and provisions of Sections 8.1, 8.2, 8.4,
8.6, 8.7, 8.8 and 8.9 of the Guaranty and Security Agreement (“Amendments and
Waivers”; “Notices”; “Successors and Assigns”; “Counterparts”; “Severability”;
“Section Headings”; “Integration”) are hereby incorporated herein by reference,
and shall apply to this [Copyright] [Trademark] [Patent] Security Agreement
mutatis mutandis as if fully set forth herein. This [Copyright] [Trademark]
[Patent] Security Agreement shall constitute a “Loan Document” for all purposes
of the Loan Agreement and the other Loan Documents.

 

[signatures begin on next page]

 

 

 

 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Trademark]
[Patent] Security Agreement to be duly executed and delivered as of the date
first above written.

 

  [GRANTOR], as Grantor         By                 Name:     Title:  

 

 

 

 

SCHEDULE 1

 

TO

 

[COPYRIGHT] [TRADEMARK] [PATENT] SECURITY AGREEMENT

 

1. REGISTERED [COPYRIGHTS] [TRADEMARKS] [PATENTS]

 

[Include Registration Number and Date]

 

2. [COPYRIGHT] [TRADEMARK] [PATENT] APPLICATIONS

 

[Include Application Number and Date]

 

3. [COPYRIGHT] [TRADEMARK] [PATENT] LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

 

 

 

ANNEX III

 

FORM OF ISSUER CONTROL AGREEMENT

 

ISSUER CONTROL AGREEMENT (this “Issuer Agreement”) dated as of [__________],
20[__] among [_______________], a [__________] (the “Grantor”),
[_______________], a [__________] (the “Issuer”), and Piney Lake Opportunities
ECI Master Fund LP (“Piney Lake”), as Collateral Agent for the benefit of the
Secured Parties (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”). All uppercase terms used but not
otherwise defined herein have the meanings given to them in the Guaranty and
Security Agreement (as defined below).

 

Introductory Statement

 

WHEREAS, pursuant to the Loan Agreement dated as of dated as of May 3, 2019 (as
amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Loan Agreement”) among C-PAK Consumer Product
Holdings LLC, a Delaware limited liability company (“C-PAK”), and C-PAK Consumer
Product IP SPV LLC, a Delaware limited liability company (“C-PAK IP”, and
collectively, jointly and severally with C-PAK, the “Borrowers”, and each
individually, a “Borrower”), C-Pak Consumer Product Intermediate Holdings SPV I
LLC (“Holdings”), the Subsidiaries of Holdings that are Guarantors or become
Guarantors thereunder pursuant to Section 8.10 thereof, the Lenders from time to
time party thereto, Piney Lake as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”), and Piney Lake as the Collateral Agent, the Lenders
made Term Loans to the Borrowers on and subject to the terms and conditions set
forth therein; and

 

WHEREAS, in connection with the Loan Agreement, the Grantor and the other Loan
Parties are party to a Guaranty and Security Agreement dated as of May 3, 2019
(as amended, supplemented or otherwise modified, renewed or replaced from time
to time, the “Guaranty and Security Agreement”); and

 

WHEREAS, the Guaranty and Security Agreement requires that the Grantor become a
party to (and to cause the Issuer to become a party to) an Issuer Control
Agreement in respect of each Pledged Uncertificated Security of such Issuer
owned by such Grantor; and

 

WHEREAS, the Grantor and the Issuer have agreed to execute and deliver this
Issuer Agreement.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, each of the
Grantor and the Issuer hereby agrees as follows:

 

1. Pledged Stock. By executing and delivering this Issuer Agreement, the Issuer,
as provided in Section 5.5(c) of the Guaranty and Security Agreement, hereby (a)
acknowledges receipt of a copy of the Guaranty and Security Agreement, (b)
agrees promptly to note on its books and records the security interests in the
applicable Pledged Stock granted to the Collateral Agent under the Guaranty and
Security Agreement, (c) agrees that, upon the occurrence and during the
continuance of an Event of Default and written notice from the Collateral Agent,
it will comply with all instructions from the Collateral Agent or its nominee
with respect to the applicable Pledged Stock, including as contemplated by
Section 6.3 of the Guaranty and Security Agreement (“Pledged Stock”), without
further consent by the Grantor, (d) to the maximum extent permitted by
Applicable Law, agrees that the “issuer’s jurisdiction” (as defined in Section
8-110 of the UCC) is the State of New York, and (e) waives any right or
requirement at any time hereafter to receive a copy of the Guaranty and Security
Agreement in connection with the registration of any Pledged Stock thereunder in
the name of the Collateral Agent or its nominee or the exercise of voting rights
by the Collateral Agent or its nominee.

 

2. GOVERNING LAW. THIS ISSUER AGREEMENT AND THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE HEREOF SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND ANY CLAIM BY ANY PARTY HERETO AGAINST ANY OTHER
PARTY HERETO (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE DETERMINED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK FOR CONTRACTS MADE AND TO BE PERFORMED WHOLLY
WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
REQUIRING APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

3. WAIVER OF JURY TRIAL; DISPUTE RESOLUTION; JURISDICTION; VENUE; SERVICE OF
PROCESS. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS ISSUER AGREEMENT, OR (II) ARISING FROM ANY DISPUTE OR
CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS ISSUER AGREEMENT. EACH PARTY
FURTHER AGREES THAT THE TERMS AND PROVISIONS OF SECTION 8.17 OF THE GUARANTY AND
SECURITY AGREEMENT (“WAIVER OF JURY TRIAL; DISPUTE RESOLUTION; JURISDICTION;
VENUE; SERVICE OF PROCESS”) ARE HEREBY INCORPORATED HEREIN BY REFERENCE, AND
SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

 

4. Miscellaneous. The terms and provisions of Sections 8.1, 8.2, 8.4, 8.6, 8.7,
8.8 and 8.9 of the Guaranty and Security Agreement (“Amendments and Waivers”;
“Notices”; “Successors and Assigns”; “Counterparts”; “Severability”; “Section
Headings”; “Integration”) are hereby incorporated herein by reference, and shall
apply to this Issuer Agreement mutatis mutandis as if fully set forth herein.
This Issuer Agreement shall constitute a “Loan Document” for all purposes of the
Loan Agreement and the other Loan Documents.

 

 

 

 

5. No Novation or Release. Nothing in this Issuer Agreement shall be construed
to release any Grantor at any time party to the Guaranty and Security Agreement
from its obligations and liabilities thereunder or otherwise affect any of such
other Grantor’s obligations or liabilities under any Loan Document.

 

IN WITNESS WHEREOF, the undersigned has caused this Issuer Agreement to be duly
executed and delivered as of the date first above written.

 

  [ISSUER], as Issuer         By            Name:     Title:  

 

ACKNOWLEDGED AND AGREED:

 

[GRANTOR], as Grantor

 

By     Name:     Title:    

 

 

 



